NON-EXCLUSIVE PATENT LICENSE

        THIS NON-EXCLUSIVE PATENT LICENSE (this “Agreement”) is made and entered
into as of the 29th day of March, 2007 (the “Effective Date”), by and among
Palomar Medical Technologies, Inc., a Delaware corporation, with offices at 82
Cambridge Street, Burlington, MA 01803 (“Palomar”), Alma Lasers, Inc., a
Delaware corporation, with offices at 485 Half Day Road #100, Buffalo Grove, IL
60089, and Alma Lasers, Ltd., an Israeli company, with offices at 7 Halamish
Street, Caesarea Industrial Park, Caesarea, Israel 38900 (Alma Lasers, Inc. and
Alma Lasers, Ltd., collectively, “Alma”) (Palomar on the one hand, and Alma
together with all Alma Affiliates (as defined below) on the other hand, each
a “Party”, and together, the “Parties”).

WITNESSETH:

        WHEREAS, Palomar and MGH (as defined below), on the one hand, and Alma
Lasers, Inc., on the other hand, are parties to a certain patent-related Lawsuit
(as defined in the Settlement Agreement (as defined below));

        WHEREAS, Palomar and MGH, on the one hand, and Alma Lasers, Inc., on the
other hand, have agreed to enter into that certain Settlement Agreement, to be
executed contemporaneously with this Agreement (the “Settlement Agreement”),
pursuant to which Palomar and MGH, on the one hand, and Alma Lasers, Inc., on
the other hand, will settle the patent infringement claims in the Lawsuit among
other things;

        WHEREAS, Palomar has a license from MGH under the Anderson Patents (both
as defined below) relating to the use of light to remove hair; and

        WHEREAS, Alma and Alma Affiliates desire to obtain, and Palomar is
willing to grant, a non-exclusive, royalty-bearing sublicense under the Anderson
Patents to develop and commercialize products developed by Alma and Alma
Affiliates under the terms of the Settlement Agreement and the following terms
and conditions.

        NOW THEREFORE, the Parties hereby agree as follows:


1.

Definitions. The following terms (and their correlatives), in addition to terms
defined on first use herein, shall have the meanings set forth below:


1.1.  

Affiliates.


(a)  

“Alma Affiliate”shall mean any person or entity that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with Alma (i) as of the Effective Date or (ii) after the
Effective Date provided such person or entity is not an Excluded Third Party at
the time such person or entity first meets the foregoing control requirements
(unless Palomar provides its written consent in its sole discretion), in each
case of clauses (i) and (ii), only for so long as such person or entity
satisfies the foregoing control requirements. For clarity, any Third Party that
does not become an “Alma Affiliate” hereunder because of the reference to
“Excluded Third Party” in clause (ii) above shall continue to be treated as a
“Third Party” for all purposes hereunder.


--------------------------------------------------------------------------------

(b)  

“Palomar Affiliate”shall mean any person or entity that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with Palomar (i) as of the Effective Date or (ii) after the
Effective Date, in each case of clauses (i) and (ii), only for so long as such
person or entity satisfies the foregoing requirements.


(c)  

“Affiliates” shall mean, with respect to any Third Party, any person or entity
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such Third Party, in each case
only for so long as such person or entity satisfies the foregoing requirement.


        For purposes of this Section 1.1, “control” and, with correlative
meanings, the terms “controlled by” and “under common control with” shall mean
(i) the possession, directly or indirectly, of the power to direct the
management or policies of an entity, whether through the ownership of voting
securities, by contract relating to voting rights or corporate governance, or
otherwise, or (ii) the ownership, directly or indirectly, of at least fifty
percent (50%) of the voting securities or other ownership interest of an entity
(or, with respect to a limited partnership or other similar entity, its general
partner or controlling entity); provided, that if local law restricts foreign
ownership, “control” shall be deemed established by direct or indirect ownership
of the maximum ownership percentage that may, under such local law, be owned by
foreign interests.


1.2.  

“Alma Modules” shall mean Alma Hair Modules and Alma Other Modules, each as
defined below:


(a)  

“Alma Hair Module” shall mean any energy source module, Sold by Alma or Alma
Affiliates, that is marketed as being capable of using or uses or is
incorporated into a product or system that uses optical radiation to remove
hair. For clarity and without limitation, if in addition to using optical
radiation to remove hair, an Alma Hair Module may be used for the treatment of
skin (including treatment of vascular and pigmented lesions, acne, fat,
cellulite, wrinkles, scars and tattoos, skin tightening, and for other
dermatological applications), or other treatment or cosmetic purpose(s), it
shall in all events remain an “Alma Hair Module” hereunder.


(b)  

“Alma Other Module” shall mean any energy source module, Sold by Alma or Alma
Affiliates, that is marketed as being capable of using or uses or is
incorporated into a product or system that uses optical radiation for the
treatment of skin (including treatment of vascular and pigmented lesions, acne,
fat, cellulite, wrinkles, scars and tattoos, skin tightening, and for other
dermatological applications) or other treatment or cosmetic purposes, other than
hair removal; in all events, other than an Alma Hair Module.


1.3.  

“Alma Products” shall mean Alma Hair Products and Alma Combination Products,
each as defined below. “Alma Other Product” shall mean any product, system,
component or accessory, Sold by Alma or Alma Affiliates, that (i) is not an Alma
Product, and (ii) that is marketed as being capable of using or uses or is
incorporated into a product or system that uses one or more Alma Other Modules.
As of the Effective Date, there are no “Alma Other Products” for purposes of
this Agreement.


--------------------------------------------------------------------------------

(a)  

“Alma Combination Product” shall mean any product, system, component or
accessory, Sold by Alma or Alma Affiliates, (i) that as of the date of its Sale,
is marketed as being capable of using both at least one Alma Other Module and at
least one Alma Hair Module, and (ii) the manufacture, use, sale, offering for
sale, or importation of which with an Alma Hair Module, absent the sublicense
granted by Palomar herein, would infringe a Valid Claim of the Anderson Patents.
For clarity and without limitation, Exhibit A lists Alma Combination Products in
existence up to the Effective Date and sets forth examples of when an Alma Other
Product or an Alma Hair Product shall become an “Alma Combination Product”
hereunder (and an example of a marketing technique which does not change an Alma
Hair Product into an “Alma Combination Product” hereunder).


(b)  

“Alma Hair Product” shall mean any product, system, component or accessory, Sold
by Alma or Alma Affiliates, (i) that contains an Alma Hair Module, (ii) the
manufacture, use, sale, offering for sale, or importation of which, absent the
sublicense granted by Palomar herein, would infringe a Valid Claim of the
Anderson Patents, and (iii) that as of its date of Sale, is not marketed for use
in combination with an Alma Other Module. For clarity and without limitation,
Exhibit B provides additional clarifications and lists items that are Alma Hair
Products in existence up to the Effective Date.


1.4.  

“Alma Sublicensee” shall mean any Third Party to which Alma or an Alma Affiliate
grants a permitted sublicense pursuant to Section 2.2 under the sublicense grant
from Palomar in Section 2.1.


1.5.  

“Anderson Patents” shall mean (i) the Patents set forth on Exhibit C, and
(ii) all other Patents that claim the right of priority to, or enjoy the benefit
of an earlier filing date of, in whole or in part, directly or indirectly, one
or more of the Patents identified in the immediately preceding clause (i).


1.6.  

“Consumer Field” shall mean the field in which products or systems are intended
for or marketed to consumers for personal use. For the avoidance of doubt, the
“Consumer Field” shall exclude products or systems in the Professional Field.


1.7.  

“Excluded Third Party” shall mean any Third Party and its Affiliates against
which:


(a)  

any suit or action involving any Anderson Patent has been instituted between
Palomar or any Palomar Affiliates and such Third Party or any of its Affiliates;
or


(b)  

Palomar or any of Palomar Affiliates has an outstanding injunction pertaining to
infringement of the Anderson Patents;


provided, however, that an Excluded Third Party to which Palomar grants a
non-exclusive sublicense under the Anderson Patents within the Professional
Field, which sublicense agreement has materially the same terms as this
Agreement, shall no longer be deemed an “Excluded Third Party” hereunder
effective upon the effective date of such sublicense grant; provided, further,
that in the event of an Acquisition (as defined in Section 2.2(e)), such
sublicense granted to such Third Party and the terms of such sublicense
agreement (and not this Agreement) shall apply to such Third Party’s product(s)
and technology, and improvements and derivatives thereto.

--------------------------------------------------------------------------------

1.8.  

“Gillette” shall mean The Gillette Company, and its successors and permitted
assigns of the Gillette Agreement.


1.9.  

“Gillette Agreement” shall mean that certain “Amended and Restated Development
and License Agreement” between Palomar and The Gillette Company entered into as
of February 14, 2007 and effective as of February 14, 2003, as such agreement is
amended as of the Effective Date, including the Amendment to the “Amended and
Restated Development and License Agreement” between Palomar and The Gillette
Company entered into as of February 14, 2007 and effective as of February 14,
2003, and as such agreement may be amended or restated thereafter in a manner
that is not materially inconsistent with the terms of this Agreement. A copy of
the Gillette Agreement, excluding exhibits thereto and redactions of other
commercially sensitive information, as amended as of the Effective Date is
attached hereto at Appendix A.


1.10.  

“Licensed Products” shall mean Alma Products (including those Alma Hair Modules
that alone amount to an “Alma Product” hereunder), provided in each case that
such Alma Product is Sold, marketed, promoted and branded primarily as a product
of Alma or one or more of Alma Affiliates. For clarity, Licensed Products may
include future energy source modules, products, systems, components or
accessories Sold by Alma or Alma Affiliates after the Effective Date, as long as
such energy source module, product, system, component and accessory satisfies in
full the definitional requirements for a “Licensed Product” (and its subsidiary
definitions) hereunder.


1.11.  

“MGH” shall mean The General Hospital Corporation in Boston, Massachusetts.


1.12.  

“MGH Agreement” shall mean that certain “License Agreement” between Palomar and
MGH dated as of August 18, 1995, as such agreement is amended as of the
Effective Date and as such agreement may be amended or restated thereafter in a
manner that is not materially inconsistent with the terms of this Agreement. A
copy of the MGH Agreement, as redacted, as amended as of the Effective Date is
attached hereto at Appendix B.


1.13.  

“Net Sales” shall mean, subject to the remainder of this Section 1.13, all
amounts invoiced by Alma and Alma Affiliates, for the Sale to Third Parties of
Licensed Products (collectively, the “Actual Amounts”), less: (i) allowances and
adjustments actually credited to customers for damaged and returned product
(which allowances and adjustments may be taken only on a product-by-product
basis, that is an allowance or adjustment on one product, for example, Sonata
System, shall not be taken against Sales of another type of product, for
example, a Soprano System or Harmony System); (ii) promotional, trade, quantity,
cash and prompt payment discounts separately identified on the invoice and
actually allowed and taken; and (iii) Third Party charges of the following kinds
collected by the seller from the buyer and separately identified on the invoice:
transportation charges, insurance charges for transportation, sales taxes,
excise taxes and customs duties, and governmental charges levied on or measured
by the sale; provided that: (1) no deductions shall be made from Actual Amounts
for any royalties owed or paid to any person or entity; and (2) Net Sales shall
include upgrades or additions to, or partial replacements for, Licensed
Products, where upgrades include but are not limited to swapping a new Licensed
Product for a buyer’s existing product.


--------------------------------------------------------------------------------

        For clarity and without limitation, this definition of Net Sales
includes Alma Combination Products which do not include an Alma Hair Module for
which no royalties are due Palomar hereunder for their Sale. However, as
provided in Section 4.4, subsequent Sales of Alma Hair Modules for use with such
Alma Combination Products shall affect royalties owed to Palomar. Thus, it shall
be necessary to determine and keep records of the Net Sales attributable to all
such Licensed Products. As a consequence, inclusion of a Licensed Product in
this definition of Net Sales, by itself, shall not indicate that royalties are
necessarily due Palomar hereunder on the Sale of such Licensed Product.

        The following paragraphs provide additional non-limiting examples for
calculating Net Sales hereunder:


    o   Trade-in of a first Alma Product (such as a Sonata System) in connection
with the Sale of a second Alma Product (such as a Soprano System) shall be
treated as follows: (i) the Net Sales attributed to the Sale of such second Alma
Product (a) shall not include any deduction or other reduction for the trade-in
given by Alma for such first Alma Product, unless Alma paid royalties to Palomar
hereunder upon the Sale of such first Alma Product (e.g., there shall be no such
deduction or other reduction when such first Alma Product is an Alma Other
Product), and (b) shall be calculated as set forth in this definition, and such
Sale of such second Alma Product shall be subject to the royalty obligations set
forth in Section 4.4, and (ii) the Net Sales attributable to any re-Sale of such
first Alma Product shall be calculated as set forth in this definition, and such
re-Sale of such first Alma Product shall be subject to the royalty obligations
set forth in Section 4.4. For example, without limiting the generality of the
foregoing, if a customer purchases from Alma a Sonata System for $60,000 before
January 1, 2008, then under Section 4.4, Alma is obligated to pay Palomar a
royalty of $5,100 on such Sale of the Sonata System (8.5% of $60,000). If that
customer then purchases from Alma a Soprano System for $120,000 and is provided
a credit of $20,000 in connection with a trade-in of such Sonata System that
such customer previously purchased before January 1, 2008 (thus paying Alma
$100,000), then under Section 4.4, Alma is obligated to pay Palomar a royalty of
$8,500 on such Sale of the Soprano System (8.5% of $100,000) and no amount shall
be due hereunder for the $20,000 credit provided for the Sonata System. If Alma
then re-Sells the traded-in Sonata System for $40,000 before January 1, 2008,
then under Section 4.4, Alma is obligated to pay Palomar a royalty of $3,400 on
such re-Sale of the traded-in Sonata System (8.5% of $40,000).


    o   Installation charges, whether or not separately invoiced or identified
on an invoice, shall not be deducted from the Actual Amounts.


    o   Charges for the standard warranty for a Licensed Product, whether or not
separately invoiced or identified on an invoice, shall not be deducted from the
Actual Amounts. However, charges separately identified on an invoice for an
extended warranty (after deducting appropriate charges for the standard
warranty) may be deducted from Actual Amounts.


--------------------------------------------------------------------------------

    o   Charges for standard or basic training (often referred to as inservice
training or initial training) or any training by Alma or Alma Affiliates
(collectively referred to as “Standard Training”) for a Licensed Product,
whether or not separately invoiced or identified on an invoice, shall not be
deducted from the Actual Amounts. However, charges separately identified on an
invoice for additional training by a Third Party (after deducting appropriate
charges for the Standard Training, if such Third Party is to provide the
Standard Training) may be deducted from Actual Amounts.


    o   Excluding physically separate light-based systems which are covered in
the following paragraph on Bundled Packages, charges for other products,
accessories, parts or items listed on an invoice along with a Licensed Product,
with no separate and distinct price set forth for those other products,
accessories, parts or items on the invoice in question, shall not be deducted
from Actual Amounts.


        If Alma or any Alma Affiliate Sells one or more Licensed Product(s), in
combination with other, physically separate light-based systems that are not
Licensed Products at a single price (a “Bundled Package”), then the Net Sales
attributable to such Licensed Product(s), for the purpose of determining Net
Sales attributable hereunder, shall be calculated by multiplying the Net Sales
of such Bundled Package by the fraction A/(A+B), where A is the average Net
Sales price of Licensed Product(s) in the relevant country during the applicable
calendar quarter as Sold separately in bona fide arms-length transactions by the
selling party (i.e., Alma or an Alma Affiliate, who shall be deemed to be
a “Selling Party”), and B is the total average Net Sales price of all other
light-based system(s) in the Bundled Package that are not Licensed Product(s) in
the relevant country during the applicable calendar quarter, as Sold separately
in bona fide arms-length transactions by such Selling Party. If, in any given
country and applicable calendar quarter, the Licensed Product(s) and other
light-based system(s) included in a Bundled Package are not all Sold separately
in bona fide arms-length transactions in such country by the same Selling Party,
Net Sales of a Licensed Product(s) included within the Bundled Package shall be
calculated using the formula above, using the average Net Sales price in the
United States for the applicable calendar quarter of the Licensed Product(s) and
the other light-based system(s), again in bona fide arms-length transactions by
a single Selling Party. If no average Net Sales prices of the Licensed
Product(s) and the other such light-based system(s) is available for the United
States for the applicable calendar quarter from bona fide arms-length
transactions by a single Selling Party, the Net Sales of the Licensed Product(s)
shall be the aggregate Net Sales of such assemblage of Products without
deduction of any kind.

        For clarity, (i) subject to clause (iii) below, transfer of a Licensed
Product within Alma or between Alma and Alma Affiliates for subsequent Sale to a
Third Party shall not be considered a Sale until a Sale is made to a Third Party
and the Net Sales shall be based on the Sale to the Third Party of such Licensed
Product by Alma or Alma Affiliates, (ii) a Licensed Product shall be considered
“Sold” upon the earlier of shipment of or receipt of payment for such Licensed
Product or Alma or any Alma Affiliate recognizing revenue with respect to such
sale of Licensed Product in accordance with U.S. generally accepted accounting
principles, consistently applied, and all royalty obligations on Net Sales of
such Licensed Product shall accrue upon the time of Sale regardless of the time
of collection by the selling entity, (iii) sales of Licensed Products by Alma
Sublicensees (including sales by distributors and subdistributors) shall not
give rise to Net Sales hereunder because those products shall have already been
Sold by Alma or Alma Affiliates to such Alma Sublicensees, with the Net Sales
arising from such Sale already accounted for under this definition; provided,
however, that a Sale or transfer of Licensed Products by Alma or Alma Affiliates
to Alma Sublicensees that purchase such Licensed Products for the resale or
distribution of such Licensed Products in the United States shall not be
considered a Sale hereunder until a Sale is made by such Alma Sublicensee or a
Third Party distributor in the United States and the Net Sales shall be based on
such Sale of such Licensed Product by such Alma Sublicensee or Third Party
distributor in the United States, (iv) “amounts invoiced” as used above shall
include the value of any monetary or other consideration to be received by Alma
or any Alma Affiliates from a Sale of any Licensed Product, (v) Net Sales shall
be deemed to be equal to, for any Licensed Product (a) Sold to any Third Party
for less than the seller is then charging in bona fide arms-length transactions
for comparable products or (b) donated, transferred or given away free of
charge, in each case of clauses (a) and (b), the average Net Sales price of such
Licensed Product in bona fide arms-length transactions by such seller, (vi) all
Sales to any distributors shall include the fair market value of all cash and
other consideration received from such distributor, and (vii) all of the amounts
specified in this definition shall be determined from the books and records of
Alma and Alma Affiliates maintained in accordance with U.S. generally accepted
accounting principles, consistently applied.

--------------------------------------------------------------------------------

1.14.  

“Patents” shall mean (i) any patents and patent applications and any patents
issuing therefrom worldwide, (ii) any substitutions, divisions, continuations,
continuations-in-part, reissues, renewals, registrations, confirmations,
re-examinations, extensions, supplementary protection certificates, term
extensions (under patent or other law), certificates of invention and the like,
of any such patents or patent applications, and (iii) any foreign or
international equivalents of any of the foregoing.


1.15.  

“Professional Field” shall mean the field in which products or systems are
intended or marketed for sale to doctors, health care providers, beauty care
professionals or other commercial service providers for use on or with patients
or customers (and not for resale to any person or entity for personal use).


1.16.  

“Sale” shall mean, with respect to a Licensed Product, the sale, distribution,
lease, use (including training, preceptorships, marketing and promotional uses),
cost-per-shot arrangements and any other arrangement in which monetary or other
consideration is to be received by Alma or one or more Alma Affiliates for the
use of such Licensed Product. For clarity, the donation, transferring or giving
away free of charge of any Licensed Product hereunder shall constitute a Sale.


1.17.  

“Third Party” shall mean any person or entity, other than Palomar, Alma or any
Palomar Affiliates or Alma Affiliates.


1.18.  

“Valid Claim” shall mean either (i) a claim of an issued and unexpired Patent
which has not been revoked or held permanently unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and which has not
been admitted to be invalid or unenforceable through opposition, reissue,
re-examination or disclaimer or otherwise, or (ii) a claim of a pending
application for a Patent which claim was filed in good faith and has not been
abandoned or finally disallowed without the possibility of appeal or refiling of
said application.


--------------------------------------------------------------------------------

2.

License Grants.


2.1.  

Sublicense Grant by Palomar. Subject to the terms and conditions of this
Agreement, Palomar hereby grants to Alma and Alma Affiliates a worldwide,
royalty-bearing, non-exclusive sublicense, under the Anderson Patents, to make,
use, sell, offer for sale and import Licensed Products (provided that those Alma
Hair Modules that alone amount to an “Alma Product” hereunder are used
exclusively with other Alma Products or Alma Other Products and no other
products or systems of Alma, Alma Affiliates or any Third Parties), in each case
only for hair removal and only outside of the Consumer Field. It is understood
and agreed that (i) the foregoing sublicense grant shall cover only those
Licensed Products Sold for which royalties are paid to Palomar hereunder as
provided in Section 4 (including with respect to Sales of Licensed Products
occurring before the Effective Date for which Alma pays royalties hereunder as
specified in Section 4.2), (ii) the foregoing sublicense grant automatically
extends, without any further action by Alma or any Alma Affiliates, to each
person and entity that is an “Alma Affiliate” as of the Effective Date or
becomes an “Alma Affiliate” thereafter, but only for so long as such person or
entity remains an “Alma Affiliate” hereunder, and (iii) Palomar shall be in
direct privity under this Agreement with any Alma Affiliate as a result of such
sublicense grant.


2.2.  

Related Licensing Provisions.


(a)  

Limited Sublicensing Rights. Alma and Alma Affiliates shall not have any right
to grant to any Third Parties any further sublicenses under the sublicense grant
set forth in Section 2.1, nor shall any purported sublicenses under such
sublicense grants made by Alma or any Alma Affiliates or any of their
sublicensees prior to the Effective Date be valid or enforceable, except Alma,
and only those Alma Affiliates that are wholly-owned by Alma (directly or
indirectly, and taking into account any local law restrictions as noted in
Section 1.1) and no other Alma Affiliates, may grant sublicenses only as may be
necessary for (i) Third Parties to distribute Licensed Products Sold by Alma or
Alma Affiliates and for which royalties are payable to Palomar on Net Sales
hereunder, or (ii) the manufacture of Licensed Products by Third Parties for
sale only to Alma or Alma Affiliates and for which royalties are payable to
Palomar on later Net Sales hereunder of such Licensed Products by Alma or Alma
Affiliates, provided that, for each of clauses (i) and (ii), any such Third
Parties are not Excluded Third Parties, and further provided that any such
sublicense grants shall apply only to activities occurring on or after the
actual date such sublicense grant is first memorialized in writing (and not
before). Alma Sublicensees shall not have the right to grant any sublicenses
under any such sublicense grant by Alma or Alma Affiliates. Alma shall be
responsible to Palomar for the performance of any Alma Affiliates and Alma
Sublicensees under any provisions of this Agreement for which Alma or any Alma
Affiliate is responsible, even if such person or entity is also responsible to
Palomar. No purchaser of any Licensed Product shall, by operation of this
Agreement, receive any license, sublicense or other rights in, to or under the
Anderson Patents that exceeds the scope and terms of the sublicense grant set
forth in Section 2.1, notwithstanding the patent exhaustion/first sale doctrine.
Apart from the foregoing limited right to grant further sublicenses, Alma and
Alma Affiliates shall not have any right to make an Assignment or otherwise
Transfer such sublicense grant except pursuant to Section 9.3.


--------------------------------------------------------------------------------

(b)  

License Field Limitation. Notwithstanding anything contained herein to the
contrary, (i) Alma and Alma Affiliates shall not exercise, (ii) Alma shall not
allow any Alma Affiliates or Alma Sublicensees to exercise, and (iii) with
respect to any distributor, sublicense or other agreements entered into by Alma
or any Alma Affiliates, or purchase orders issued or accepted by Alma or any
Alma Affiliates, in each case after the Effective Date, Alma shall expressly
prohibit in writing all Alma Affiliates and Alma Sublicensees from exercising,
the sublicense grant provided for in Section 2.1 within the Consumer Field. With
respect to not allowing certain activities by Alma Sublicensees as set forth in
clause (ii) of the 1st sentence of this Section 2.2(b), the Parties understand
and agree that, without limiting Alma and an Alma Affiliate’s obligations under
such clause, once Alma or any Alma Affiliate learns of any violation of their
obligations not to allow any Alma Sublicensee to conduct those prohibited
activities, Alma and Alma Affiliates shall promptly use commercially reasonable
efforts to end all such prohibited activities by such Alma Sublicensee within a
commercially reasonable time period, and if unable to end all such prohibited
activities by such efforts, shall in all events within six (6) months of first
learning of any such prohibited activities by such Alma Sublicensee: (x)
terminate the sublicense to such Alma Sublicensee; and (y) stop Selling
(directly or indirectly through other Alma Sublicensees or otherwise) Licensed
Products to such Alma Sublicensee. If Palomar notifies Alma in writing of any
Alma Sublicensee conducting any such prohibited activities, Alma shall
thereafter confirm in writing to Palomar that Alma has complied with the
immediately preceding sentence for such Alma Sublicensee.


(c)  

Patent Marking. Alma and Alma Affiliates shall mark all Licensed Products Sold
after the Effective Date in accordance with the patent laws, if any, of the
jurisdictions in which such Licensed Products are manufactured, used or Sold.
Without limitation, Alma and Alma Affiliates shall mark all Licensed Products
Sold in the United States after the Effective Date with the applicable U.S.
patent numbers of the applicable Anderson Patents.


(d)  

Palomar’s Right to Grant Other Sublicenses. Subject to the terms of this
Agreement, Palomar retains the right to grant sublicenses and other rights in
and to the Anderson Patents as Palomar may deem appropriate in its sole
discretion.


(e)  

Excluded Third Parties. The Parties intend that no Excluded Third Party, or any
of their products or other technology, is to be granted any rights under the
Anderson Patents sublicensed by Palomar under Section 2.1, either through the
direct sublicense from Palomar to Alma and Alma Affiliates under Section 2.1 or
as an Alma Sublicensee. Thus, the Parties have agreed to preclude any Excluded
Third Party from becoming an “Alma Affiliate” hereunder as provided in
Section 1.1(a), and further have agreed to preclude any Assignment of this
Agreement by Alma or any Alma Affiliate to or otherwise involving any Excluded
Third Party under Section 9.3. Further, Alma and Alma Affiliates hereby agree
that to the extent that any of them acquires any rights or interest in or to any
product(s) or other technology from any person or entity while or after such
person or entity is an “Excluded Third Party” hereunder, whether by Assignment
under Section 9.3, asset purchase or sale, bankruptcy, conveyance, lease,
distribution arrangement, manufacturing arrangement (including any foundry
arrangement), license, sublicense, option, other transfer or any other
transaction of any type (any such transaction, an “Acquisition”), the sublicense
grant set forth in Section 2.1 (or any sublicense thereunder granted pursuant to
Section 2.2) shall not apply to such product(s) or technology or any
improvements or derivatives thereto (even if such person or entity at some time
after the applicable Acquisition is no longer an “Excluded Third Party”
hereunder, whether pursuant to the provisos set forth in Section 1.7 or
otherwise), and Palomar and its sublicensees shall retain any and all rights to
enforce the Anderson Patents against Alma, Alma Affiliates, such Excluded Third
Party or any other Third Party with respect to the same.


--------------------------------------------------------------------------------

(f)  

Prosecution. As between the Parties, Palomar shall have the sole right, but not
the obligation, in its sole discretion (subject to the MGH Agreement) to
prosecute, maintain, enforce and defend the Anderson Patents, and Alma and Alma
Affiliates shall have no rights with respect to any such activities.


(g)  

Other Transactions. Palomar may assign, convey, sell, lease, encumber, license,
sublicense or otherwise transfer to or grant any right in or to
(collectively, “Transfer”) a Third Party or Palomar Affiliate any and all of the
Anderson Patents or the MGH Agreement, provided that any such transaction is
made subject to the sublicense grant to Alma and Alma Affiliates set forth in
Section 2.1 and shall not impose any additional obligations on Alma or Alma
Affiliates.


(h)  

Licensing Fees. Except as otherwise expressly provided herein, any amounts or
other consideration owed by Palomar to any Third Party or Palomar Affiliate on
account of the sublicense grant to Alma and Alma Affiliates set forth in Section
2.1 shall be the sole responsibility of Palomar.


2.3.  

MGH Agreement. Palomar represents and warrants to Alma that the MGH Agreement,
as redacted and attached hereto as Appendix B, is true and complete and in
effect as of the Effective Date. In the event that the MGH Agreement is
terminated for any reason before the expiration of all of the Valid Claims of
the Anderson Patents, Alma and Alma Affiliates shall no longer have any further
patent royalty obligations to Palomar under this Agreement from the date of such
termination (other than for patent royalty obligations accrued hereunder before
such date). Notwithstanding anything contained herein to the contrary, Palomar
shall have no liability of any kind whatsoever as a result of any such
termination.


2.4.  

No Other Rights. Alma acknowledges and agrees that, as between the Parties,
Palomar and MGH have all right, title and interest in and to the Anderson
Patents, and that Alma and Alma Affiliates shall acquire no right, title or
interest in or to the Anderson Patents, by implication, estoppel or otherwise,
other than the sublicense grant to Alma and Alma Affiliates set forth in Section
2.1 or as otherwise expressly provided herein.


3.

Other Obligations of Alma.


3.1.  

Definitions for this Section 3.


(a)  

“Exploit” shall mean to make, have made, import, use, sell, or offer for sale,
including to research, develop, register, modify, enhance, improve, Manufacture,
have Manufactured, formulate, have used, export, transport, distribute, promote,
market or have sold or otherwise dispose of.


--------------------------------------------------------------------------------

(b)  

“Exploitation” shall mean the making, having made, importation, use, sale,
offering for sale or disposition of a product or process, including the
research, development, registration, modification, enhancement, improvement,
Manufacture, formulation, optimization, import, export, transport, distribution,
promotion or marketing of a product or process.


(c)  

“Manufacture” shall mean, with respect to a product or system, the
manufacturing, processing, formulating, packaging, labeling, holding and quality
control testing of such product or compound.


3.2.  

Covenants.


(a)  

For as long as the sublicense grant by Palomar to Alma and Alma Affiliates set
forth in Section 2.1 is in effect (the “Sublicense Term”), Alma and Alma
Affiliates shall not Exploit or otherwise practice the sublicenses to the
Anderson Patents granted to Alma and Alma Affiliates by Palomar under
Section 2.1 by:


(i)  

developing any Licensed Products intended by Alma or any Alma Affiliates for use
(in whole or in part) in the Consumer Field;


(ii)  

marketing any Licensed Products in the Consumer Field; or


(iii)  

developing or commercializing in or outside the Consumer Field any Female
Accessory Product during its period of commercialization by Gillette or any
Gillette licensee, provided that any apparatus, component, accessory, disposable
or Consumable as to which Alma or any Alma Affiliate has expended material
financial and other resources on its development or commercialization as a
Light-Based Accessory Product before such Female Accessory Product is first
commercialized by Gillette or any Gillette licensee shall not be subject to the
restriction contained in this Section 3.2(a)(iii). All capitalized terms used in
this Section 3.2(a)(iii), but not defined herein, shall have the meanings
ascribed to them in the Gillette Agreement.


(b)  

During the Sublicense Term, Alma and Alma Affiliates shall label Licensed
Products commercialized outside the Consumer Field pursuant to the sublicense to
the Anderson Patents granted to Alma and Alma Affiliates by Palomar under
Section 2.1 with the following phrase (or similar words which fairly convey such
products are for use only outside the Consumer Field): “not intended for
consumer self-use.”


(c)  

During the Sublicense Term, Alma and Alma Affiliates shall not, in the
development and commercialization of Licensed Products outside the Consumer
Field pursuant to the sublicense to the Anderson Patents granted to Alma and
Alma Affiliates by Palomar under Section 2.1, intentionally (1) design, modify
or otherwise improve any such Licensed Product(s) with the goal or intent of
improving its efficacy or performance in the Consumer Field, or (2) optimize,
induce, support or encourage the use of any such Licensed Products in the
Consumer Field.


--------------------------------------------------------------------------------

(d)  

The covenants of Alma and Alma Affiliates contained in Sections 3.2(a)(i),
3.2(a)(ii) and 3.2(c) shall not prevent Alma or any Alma Affiliates from
conducting any activity, or exercising or granting any licenses or other rights,
with respect to the practice of the Anderson Patents, that has as its goal or
intent Exploitation of a product or system outside the Consumer Field and not
Exploitation of a product or system in the Consumer Field, notwithstanding the
possibility that such activity, exercise or grant may have applications in the
Consumer Field.


(e)  

All Consumer Field Users (as defined in Section 3.3(a)), other than Palomar, are
hereby granted third-party beneficiary rights to enforce the provisions of this
Section 3.2 provided that Palomar has granted such Consumer Field Users such
rights in writing.


3.3.  

Economic Adjustments for Off-Label Sales.


(a)  

Alma and Alma Affiliates each agrees to make payments to (i) Gillette, (ii) any
other Third Party to which Palomar has granted an exclusive sublicense under the
Anderson Patents in a field that in whole or in part falls within the Consumer
Field, and (iii) Palomar (collectively, “Consumer Field Users”), as appropriate,
in the manner set forth below, to compensate any of them for certain lost
profits, if any, resulting from net off-label purchases during the Sublicense
Term of Licensed Products commercialized pursuant to the sublicense to the
Anderson Patents granted to Alma and Alma Affiliates by Palomar under
Section 2.1, for use in the Consumer Field.


(b)  

In the event that a Consumer Field User shall suffer Lost Profits (calculated in
the manner set forth in Section 3.3(c)) in excess of Five Million Dollars (U.S.
$5,000,000) in any calendar year, then such Consumer Field User may submit a
written notice to Alma or any Alma Affiliate (a “Lost Profits Notice”)
specifying its aggregate Lost Profits for such calendar year and enclosing
copies of (A) the Independent Study (as defined below) supporting such
calculation and (B) this Agreement. Within one hundred and eighty (180) days
after receipt thereof, Alma or the Alma Affiliate, as applicable, shall (1)
remit payment to such Consumer Field User, to such bank account designated in
the Lost Profits Notice, in an amount equal to the difference between such Lost
Profits and Five Million Dollars (U.S. $5,000,000) or (2) provide to such
Consumer Field User a detailed written critique of such calculation, propose a
revised calculation of such Consumer Field User’s Lost Profits based on a new
Independent Study, and enclose a copy of such Independent Study. In the event
that Alma or such Alma Affiliate, as applicable, shall propose a revised
calculation, Alma or such Alma Affiliate, as applicable, and such Consumer Field
User shall meet within thirty (30) days thereafter to attempt in good faith to
negotiate an agreed level of Lost Profits, or otherwise settle the dispute. In
the event that Alma or such Alma Affiliate, as applicable, and such Consumer
Field User shall fail to reach agreement at such meeting, either of them may
bring a lawsuit in any court of competent jurisdiction to resolve such dispute.


(c)  

The Lost Profits of such Consumer Field User for a calendar year during the
Sublicense Term shall be determined as follows. Such Consumer Field User shall
retain, at its expense, a nationally-recognized economic consulting firm to
determine, for such year, on the basis of accepted accounting, market research,
sampling and survey methodology, (A) the sales by Alma, Alma Affiliates, Alma
Sublicensees and Alma’s agents for such year of Licensed Products,
commercialized pursuant to the sublicense under the Anderson Patents granted to
Alma and Alma Affiliates by Palomar under Section 2.1, that displaced sales by
or on behalf of such Consumer Field User of products, intended for use in the
Consumer Field, that use optical radiation for therapeutic or cosmetic effect,
and (B) the sales of such products for such year by such Consumer Field User and
its affiliates, sublicensees and agents that displaced sales of such Licensed
Products by or on behalf of Alma or Alma Affiliates, (C) the average net profit
of such Consumer Field User for each unit of product sold (on a
country-by-country basis, as relevant), (D) the loss of sales resulting from net
off-label sales, calculated on the basis of (A) and (B), and (E) the lost
profits attributable to such net off-label sales, calculated on the basis of (C)
and (D) (the “Lost Profits”). Such determinations shall be summarized and
documented in a report prepared by such nationally-recognized economic
consulting firm (the “Independent Study”).


--------------------------------------------------------------------------------

(d)  

All Consumer Field Users, other than Palomar, are hereby granted third-party
beneficiary rights with respect to the provisions of this Section 3.3 provided
that Palomar has granted such Consumer Field Users such rights in writing.


3.4.  

Other Provisions.


(a)  

The provisions of this Section 3 shall apply to Alma Sublicensees to the same
extent as Alma and Alma Affiliates. The provisions of this Section 3 shall be in
effect for only as long as the Sublicense Term, and further shall be in effect
with respect to any particular Consumer Field User for only as long as such
Consumer Field User has an exclusive sublicense under the Anderson Patents in a
field that in whole or in part falls within the Consumer Field, provided that
the end of the Sublicense Term shall not affect any obligations of Alma or Alma
Affiliates under this Section 3 that have accrued as of the end of the
Sublicense Term.


(b)  

Palomar represents and warrants to Alma as of the Effective Date that the
Gillette Agreement, excluding exhibits and redactions of other commercially
sensitive information, and attached hereto as of the Effective Date as
Appendix A, is true and complete and in effect as of the Effective Date.


4.

Compensation.


4.1.  

Flow-Chart. Attached hereto as Exhibit D are flow-charts showing how to
determine royalty payments for the Sale of Licensed Products in accordance with
the provisions of this Section 4. The Parties intend for those flow-charts and
the provisions of this Section 4 to be read and construed as one document in
order to understand the royalty obligations hereunder.


4.2.  

Patent Royalties Arising from Past Sales.


(a)  

Payment. Alma shall pay to Palomar within seven (7) days of the Effective Date
Alma’s good faith estimate (which estimate for Sales of the Harmony System and
Aria System to third party distributors outside the United States accruing
before the Effective Date shall be made in accordance with the assumptions set
forth in Section 4.2(d)) of the aggregate amount of royalties due pursuant to
Section 4.4 for Sales of Licensed Products (except that the royalty rate
applicable to Net Sales of such Licensed Products shall be nine and one half
percent (9.5%) of such Net Sales) by Alma and Alma Affiliates accruing before
the Effective Date, plus interest at the Applicable Rate (as defined in Section
4.2(b)). For clarity, such Sales shall include Sales of Licensed Products by
predecessors in interest to Alma and Alma Affiliates, including MSQ, Ltd., Orion
Lasers, Ltd. and Orion Lasers, Inc. The payment required by this Section 4.2
shall be made by wire transfer, without deduction for any taxes or other
charges, as provided in Section 4.11. The payment required by this Section 4.2
is exclusive of any amounts payable by Alma to Palomar pursuant to the
Settlement Agreement, including pursuant to Section 3(a) of the Settlement
Agreement, or the that certain Trade Dress Settlement Agreement, to be executed
contemporaneously with this Agreement, by and between Palomar and Alma (the “TDS
Agreement”).


--------------------------------------------------------------------------------

(b)  

Interest. The payment set forth in Section 4.2(a) will include interest at the
Applicable Rate calculated on a compound basis with a calendar quarterly
compounding period from the date in the middle of the calendar quarter in which
the Sale was made until the Effective Date. “Applicable Rate” shall mean a rate,
starting from the first Sale of a Licensed Product until the payment date,
published in The Wall Street Journal, Eastern United States Edition (“WSJ”) as
the prime lending rate.


(c)  

Audit. Such Sales of Licensed Products that give rise to the payment in
Section 4.2(a) and applicable interest in Section 4.2(b) shall be auditable for
a period of seven (7) years from the date of each such Sale as contemplated by
Sections 4.9 and 4.10, and Alma shall be responsible for any under-payment of
the amount owed Palomar under this Section 4.2 notwithstanding the terms of this
Agreement, the Settlement Agreement or the TDS Agreement (including any release
contained in the Settlement Agreement or TDS Agreement). The Parties acknowledge
and agree that Alma shall be required to pay any initial under-payment under
this Section 4.2 (the “Initial Under-Payment”) in full, plus interest at a rate
equal to the rate of interest specified in Section 4.11 (calculated on a
compound basis with a monthly compounding period from the date in the middle of
the calendar quarter in which the Sale was made until the date payment is made,
or if any portion of the Initial Under-Payment cannot reasonably be related to
any such Sale so as to determine the start date for such interest calculation,
then from January 1, 2006 for such portion), and not the Applicable Rate, and
failure by Alma to pay the Initial Under-Payment, plus such interest, in full
within forty-five (45) days following notice thereof shall constitute a material
breach of this Agreement by Alma. For clarity, only one rate of interest shall
apply to any Sale of Licensed Product, or any portion of Net Sales, not
initially reported by Alma that gives rise to or results in the Initial
Under-Payment, which rate of interest shall be equal to the rate of interest
specified in Section 4.11 as determined above and not the Applicable Rate.


(d)  

Estimate Assumptions. With respect to Alma’s good faith estimate of the
royalties due pursuant to Section 4.4 for Sales of the Harmony System and Aria
System by Alma and Alma Affiliates to third party distributors outside the
United States accruing before the Effective Date only, the Parties acknowledge
and agree that where accurate records are not available as to which Alma Hair
Modules and Alma Other Modules were sold for use with particular base
units/consoles by such distributors to end users the following assumptions are
acceptable for purposes of determining such estimate:


--------------------------------------------------------------------------------

(i)  

As of the Effective Date, the Alma Hair Modules and Alma Other Modules Sold for
use with the Aria System base unit/console will also operate on the Harmony
System base unit/console. Alma hereby represents that to the best of its
knowledge the foregoing assumption is true.


(ii)  

For purposes of Sections 4.2(d)(iii) and 4.2(d)(iv), any Alma Other Modules that
can only operate on the Harmony System base unit/console shall only be included
with and applied toward Sales of the Harmony System base unit/console.


(iii)  

Since only one type of Alma Hair Module is Sold for use with the Harmony System
and Aria System base units/consoles as of the Effective Date, where the number
of Alma Hair Modules Sold to a distributor is less than or equal to the number
of Harmony System and Aria System base units/consoles Sold to such distributor
as of the Effective Date, it shall be assumed that no more than one Alma Hair
Module was sold for use with any such particular base unit/console by the
distributor to an end user (with priority given to the Harmony System base
units/consoles). For example, if 9 Alma Hair Modules, 5 Harmony System base
units/consoles and 5 Aria System base units/consoles are Sold to a distributor
in the aggregate before the Effective Date, then (A) 1 Alma Hair Module would be
deemed to have been Sold for use with each of the 5 Harmony System base
units/consoles, and (B) 1 Alma Hair Module would be deemed to have been Sold for
use with each of 4 of the Aria System base units/consoles. If the number of Alma
Hair Modules Sold to a distributor is greater than the number of such base
units/consoles Sold to such distributor as of the Effective Date, the number of
Alma Hair Modules Sold to such distributor shall be spread evenly over the
number of such base units/consoles Sold to such distributor (with priority given
to the Harmony System base units/consoles). For example, if 12 Alma Hair
Modules, 5 Harmony System base units/consoles and 5 Aria System base
units/consoles are Sold to a distributor in the aggregate before the Effective
Date, then (C) 1 Alma Hair Module would be deemed to have been Sold for use with
each of the 5 Harmony System base units/consoles, (D) 1 additional Alma Hair
Module would be deemed to have been Sold for use with each of 2 of the 5 Harmony
System base units/consoles, and (E) 1 Alma Hair Module would be deemed to have
been Sold for use with each of the 5 Aria System base units/consoles.


(iv)  

For purposes of determining the number of Alma Other Modules sold for use with a
Harmony System base unit/console or Aria System base unit/console Sold to a
particular distributor, (i) the total number of Alma Other Modules Sold to a
distributor that can be operated on both the Harmony System and Aria System base
units/consoles shall be spread evenly over the number of Harmony System and Aria
System base units/consoles Sold to such distributor (with priority given to the
Harmony System base units/consoles) and (ii) the total number of Alma Other
Modules Sold to a distributor that can only be operated on the Harmony System
base unit/console shall be spread evenly over the number of Harmony System base
unit/consoles Sold to such distributor. For example, if Alma or Alma Affiliates
Sold to a particular distributor 5 Harmony System base units/consoles, 5 Aria
System base units/consoles and 24 Alma Other Modules, where such Alma Other
Modules are operable on both the Harmony System and Aria System base
units/consoles, in the aggregate before the Effective Date, then: (A) 2 Alma
Other Modules would be deemed to have been Sold for use with each of the 5
Harmony System base units/consoles, (B) 1 additional Alma Other Module would be
deemed to have been Sold for use with each of 4 of the 5 Harmony System base
units/consoles, and (C) 2 Alma Other Modules would be deemed to have been Sold
for use with each of the 5 Aria System base units/consoles. If in this example,
10 Alma Other Modules that are not operable on the Aria System base unit/console
were also Sold to the distributor in the aggregate before the Effective Date,
then 2 those Alma Other Modules would be deemed to have been sold for use with
each of the 5 Harmony System base units/consoles.


--------------------------------------------------------------------------------

4.3.  

No Payments for Certain Products.


(a)  

Certain Licensed Products. The Parties acknowledge and agree that no royalties
are due hereunder for the Sale of (1) Alma Other Products, except as provided in
Section 4.4(c) to the extent that an Alma Other Product becomes an Alma
Combination Product hereunder, or (2) Alma Other Modules, except as provided in
Section 4.4(c) upon their Sale as part of or for use with an Alma Combination
Product.


(b)  

No Limitation. No provision contained herein, including in this Section 4.3 or
Section 4.4 or the definitions in Section 1, shall limit Palomar’s ability to
institute any suit or action and seek any remedy against Alma or any Alma
Affiliate in the event the manufacture, use, sale, offering for sale, or
importation of any Alma Other Product or Alma Other Module infringes any Valid
Claim of the Anderson Patents, even if the same is used in combination with a
Licensed Product for which a license is granted and royalties are paid
hereunder.


4.4.  

Royalties Payable by Alma for Net Sales.


(a)  

Alma Hair Products and Alma Modules Added Thereto.


(i)  

Alma shall pay to Palomar royalties on Net Sales of each Alma Hair Product, in
all countries where the manufacture, use, sale, offer for sale or importation of
such Alma Hair Product infringes a Valid Claim of the Anderson Patents
(including without limitation in each country in which an Anderson Patent has
issued, regardless of whether such Anderson Patent is the subject of an
opposition proceeding in such country), equal to eight and one half
percent (8.5%) of such Net Sales accruing on or after the Effective Date and
before January 1, 2008 and seven and one half percent (7.5%) of such Net Sales
accruing on or after January 1, 2008, in each case except as expressly set forth
in Section 4.2(a) for Net Sales accruing before the Effective Date.


(ii)  

In the event that an Alma Hair Module is Sold for use with a previously Sold
Alma Hair Product, Alma shall pay to Palomar royalties of eight and one half
percent (8.5%) on Net Sales accruing on or after the Effective Date and before
January 1, 2008 and seven and one half percent (7.5%) on Net Sales accruing on
or after January 1, 2008, in each case which are attributable to such Alma Hair
Module in all countries where the manufacture, use, sale, offer for sale or
importation of such Alma Hair Module infringes a Valid Claim of the Anderson
Patents (including without limitation in each country in which an Anderson
Patent has issued, regardless of whether such Anderson Patent is the subject of
an opposition proceeding in such country), except as expressly set forth in
Section 4.2(a) for Net Sales accruing before the Effective Date.


--------------------------------------------------------------------------------

(iii)  

In the event that an Alma Other Module is Sold for use with a previously Sold
Alma Hair Product, (1) no royalties already paid or owed to Palomar for the
previous Sale of such Alma Hair Product hereunder shall be creditable or
refundable and there shall be no right of set-off with respect thereto, and
(2) no royalties shall be owed Palomar hereunder on the Net Sales attributable
to such Alma Other Module.


(b)  

Alma Other Products, and Alma Modules Added Thereto.


(i)  

No royalties shall be owed Palomar hereunder by Alma on the Sale of Alma Other
Products.


(ii)  

In the event that an Alma Hair Module is Sold for use with a previously Sold
Alma Other Product, (1) no royalties shall be owed hereunder for the previous
Sale of the Alma Other Product, and (2) Alma shall pay to Palomar royalties of
eight and one half percent (8.5%) on Net Sales accruing on or after the
Effective Date and before January 1, 2008 and seven and one half percent (7.5%)
on Net Sales accruing on or after January 1, 2008, in each case attributable to
such Alma Hair Module in all countries where the manufacture, use, sale, offer
for sale or importation of such Alma Hair Module infringes a Valid Claim of the
Anderson Patents (including without limitation in each country in which an
Anderson Patent has issued, regardless of whether such Anderson Patent is the
subject of an opposition proceeding in such country).


(iii)  

In the event that an Alma Other Module is Sold for use with a previously Sold
Alma Other Product, no royalties shall be owed Palomar hereunder on the Net
Sales attributable to such Alma Other Module.


(c)  

Royalties Payable by Alma on Alma Combination Products.


(i)  

Amount. Alma shall pay to Palomar an eight and one half percent (8.5%) royalty
on the percentage set forth in the table below of the Aggregate Net Sales (as
defined below) accruing on or after the Effective Date and before January 1,
2008 and a seven and one half percent (7.5%) royalty on such Aggregate Net Sales
accruing on or after January 1, 2008, in each case attributable to the Sale of
each Alma Combination Product, in all countries where the manufacture, use,
sale, offer for sale or importation of such Alma Combination Product infringes a
Valid Claim of the Anderson Patents (including without limitation in each
country in which an Anderson Patent has issued, regardless of whether such
Anderson Patent is the subject of an opposition proceeding in such country):


Type of Alma Combination Products

--------------------------------------------------------------------------------

Number of Alma Hair Modules

--------------------------------------------------------------------------------

Number of Alma Other Modules

--------------------------------------------------------------------------------

Percentage of Aggregate Net Sales To
Use to Calculate Royalty Amount Owed

--------------------------------------------------------------------------------

None One or more Zero percent (0%), i.e., no royalty due

--------------------------------------------------------------------------------

One or more None One hundred percent (100%)

--------------------------------------------------------------------------------

Only one One or more Fifty percent (50%)

--------------------------------------------------------------------------------

More than one One or more Seventy percent (70%)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(ii)  

Calculation of Royalties. For purposes of calculating royalties on the Sale of
Alma Combination Products, and Alma Modules for them, the “Aggregate Net Sales”
shall be used, wherein such term shall mean all of the Net Sales attributable to
all the components of a particular Alma Combination Product, i.e., the Alma
Combination Product and all associated Alma Modules, whether one or more than
one Sales were involved. Accordingly, upon each Sale of an Alma Combination
Product, or an Alma Module associated therewith, the royalties due Palomar shall
be calculated or recalculated, as the case may be, as follows:


(1)  

On the first Sale of an Alma Combination Product, the royalty shall be
calculated as provided in the table above on the Net Sales attributable to such
Alma Combination Product (including any Alma Modules Sold therewith), which
shall be the Aggregate Net Sales for such purposes;


(2)  

For an Alma Combination Product previously Sold, upon the Sale of an Alma Module
to be used with such Alma Combination Product, the Net Sales from clause (1)
above and the Net Sales attributable to such Alma Module shall be summed to give
the Aggregate Net Sales, and the royalty shall be calculated as provided in the
table above, with the understanding that the percentage of Aggregate Net Sales
to be used to calculate the royalty owed may change if the type of Alma
Combination Product were to change as a result of the Sale of such Alma Module,
and either (A) a credit shall be taken by Alma if and only to the extent that
Alma has already paid royalties on such Alma Combination Product (and no other
Alma Product) in excess of the new royalty calculated, or (B) an additional
amount shall be paid by Alma to Palomar for any increase in the royalties owed;
and


(3)  

The process in clause (2) above shall be repeated for each Sale of an Alma
Module to be used with such Alma Combination Product.


Exhibit E sets forth examples of calculating royalties owed for the Sale of Alma
Combination Products.

(iii)  

Counting Alma Modules. With respect to the foregoing table in Section 4.4(c)(i),
for purposes of determining the number of Alma Modules associated with a
particular Alma Combination Product:


(1)  

Each separate Alma Module shall count as either an Alma Hair Module or an Alma
Other Module, even if such module may be used for multiple treatment purposes
(e.g., an Alma Other Module that was marketed for treatment of both wrinkles and
acne would count as one Alma Other Module for the tally); and


(2)  

Each Alma Module may only be associated with a single Alma Combination Product,
even if such Alma Module is used with more than one Alma Combination Product,
and each Alma Module shall be associated with that Alma Combination Product that
gives to the greatest extent possible an equal number of each type of Alma
Module to all of the Alma Combination Products that use such Alma Module.


--------------------------------------------------------------------------------

4.5.  

Royalties – General. The following provisions shall apply to all royalties due
under any provision of Section 4:


(a)  

Limited Right of Set-Off. Except as expressly provided in Section 4.11 and in
Section 4.4(c) for royalties payable pursuant to Section 4.4(c), all royalties
owed or paid to Palomar pursuant to this Section 4 shall be non-creditable and
non-refundable and there shall be no right of set-off with respect thereto,
provided that Alma may credit any over-payment made by Alma to Palomar hereunder
against future amounts owed Palomar hereunder but otherwise Palomar shall not be
obligated to reimburse any such over-payment.


(b)  

Multi-Sale Licensed Products. Royalties shall be owed to Palomar hereunder no
matter whether a Licensed Product is Sold in a single transaction, or whether
the various components of a Licensed Product are Sold in a series of
transactions. By way of example and without limitation, if a first component of
a Licensed Product that by itself is not a Licensed Product hereunder is Sold
(e.g., an item that is used to remove tattoos but is not a Licensed Product
hereunder), and then thereafter a second component of a Licensed Product that,
when combined or used in combination with the first component, produces a
Licensed Product hereunder is then Sold (e.g., a piece that, when used with the
item for tattoo removal, produces optical radiation for hair removal), royalties
shall be owed to Palomar on the Net Sales attributable to all the components
that make up the Licensed Product (for this example, the sum of the Net Sales
attributable to the Sale of the item for tattoo removal and the piece for hair
removal).


(c)  

Country Issues. Royalties shall be owed and payable on Net Sales of Licensed
Products in any country in the world (i.e., not only the United States) where
the manufacture, use, sale, offer for sale or importation of such Licensed
Product infringes a Valid Claim of the Anderson Patents (including without
limitation in each country in which an Anderson Patent has issued, regardless of
whether such Anderson Patent is the subject of an opposition proceeding in such
country), subject to the following understanding for the mutual convenience of
the Parties: the determination of whether the manufacture of a Licensed Product
infringes a Valid Claim of the Anderson Patents shall be determined by assuming
that the entire Licensed Product for such infringement analysis is manufactured
in each country in which a part of the Licensed Product that is materially
involved in practicing such a Valid Claim occurs. By way of example and without
limitation, if a part of a Licensed Product that is materially involved in
practicing such a Valid Claim is manufactured in a first country, and another
part of a Licensed Product is manufactured in a second country, for purposes of
determining if a royalty is owed to Palomar hereunder on the manufacture of the
Licensed Product as a whole, the entire Licensed Product shall be assumed to be
manufactured in the first country, and if such Valid Claim in the first country
would be, in the absence of the sublicense granted in Section 2.1, infringed by
such manufacture, then a royalty shall be owed to Palomar on the Net Sale
attributable to the entire Licensed Product. Similarly, if the part of the
Licensed Product that is manufactured in the second country is also materially
involved in practicing a Valid Claim in the second country and if such Valid
Claim in the second country would be, in the absence of the sublicense granted
in Section 2.1, infringed by such manufacture, then a royalty shall be owed to
Palomar on the Net Sale attributable to the entire Licensed Product. The
foregoing shall also apply in the event a Licensed Product is Sold as components
in more than one transaction, as provided in Section 4.5(b).


--------------------------------------------------------------------------------

(d)  

Treatment of Marketing by Others. For purposes of determining whether any
module, product, system, component, accessory or other good or service is a
Licensed Product hereunder, it is understood and agreed that all marketing
activities supported directly or indirectly by Alma or one or more Alma
Affiliates or Alma Sublicensees (which support may include, without limitation,
providing any written marketing materials, supporting any clinical trials, or
providing any consideration (including by reducing amounts owed)) shall be
attributed to Alma and Alma Affiliates for such purposes. With respect to
attributing certain marketing activities by Alma Sublicensees to Alma and Alma
Affiliates under this Section 4.5(d), the Parties understand and agree that,
once Alma or any Alma Affiliate learns of any such marketing activities by any
Alma Sublicensee that Alma and Alma Affiliates do not want to be attributed to
them hereunder (the “Non-Applicable Activities”), Alma shall notify Palomar in
writing of such Non-Applicable Activities and the Alma Sublicensee(s) involved
(unless Palomar first notified Alma of such Non-Applicable Activities, whereupon
Alma shall confirm in writing that it received such notice and intends to take
the steps set forth below), and Alma and Alma Affiliates shall use commercially
reasonable efforts to end such Non-Applicable Activities within a commercially
reasonable period of time. If Alma and Alma Affiliates are able to end all such
Non-Applicable Activities within six (6) months of first learning of any such
Non-Applicable Activities, those Non-Applicable Activities shall not be
attributed to Alma and Alma Affiliates hereunder; however, if Alma and Alma
Affiliates are unable to end the Non-Applicable Activities within six (6) months
by such efforts, Alma and the Alma Affiliates shall immediately (x) terminate
the sublicense to such Alma Sublicensee, and (y) stop Selling (directly or
indirectly through other Alma Sublicensees or otherwise) Licensed Products to
such Alma Sublicensee.


(e)  

Records. In addition to the records that Alma and Alma Affiliates are required
to keep under Section 4.8, Alma shall maintain, and shall cause Alma Affiliates
to maintain, such records, based on the serial number of each Alma Product and
Alma Module, to verify any royalty calculation for Alma Products and Alma
Modules, and such records shall be available for audit as provided in
Section 4.10.


(f)  

Single Royalty. Without limiting and in addition to any amounts due and payable
to Palomar under the Settlement Agreement, TDS Agreement or any other agreement,
Alma shall pay only one patent royalty under this Agreement on Net Sales
attributable to each Licensed Product whether or not it is covered by more than
one claim of the Anderson Patents and whether or not it infringes the Anderson
Patents in more than one country.


(g)  

Waiver. By written notice to Alma, Palomar shall have the right to waive, in its
sole discretion, retrospectively or prospectively, any royalties owed or that
would otherwise be owed in the future to Palomar by Alma as a result of this
Agreement, and Palomar shall have no liability of any kind whatsoever as a
result of the presence or absence of any waived obligation.


4.6.  

Potential Patent Royalty Rate Reduction.


--------------------------------------------------------------------------------

(a)  

Potential Reduction in Patent Royalty Rate. Subject to Section 4.6(b), if after
the Effective Date Palomar grants to a Third Party that becomes at any time an
Excluded Third Party after the Effective Date (a “Post-Effective Date Excluded
Third Party”) a non-exclusive sublicense under the Anderson Patents within the
Professional Field (but not the Consumer Field) in order to settle an
outstanding suit, action or injunction instituted by Palomar or any Palomar
Affiliates involving the Anderson Patents, which sublicense has materially the
same terms as this Agreement but with a royalty rate on net sales of products
whose manufacture, use or sale infringe the Anderson Patents in the United
States that is a lower percentage than the percentage rate specified under
Section 4.4 that applies for Sales occurring on or after January 1, 2008 (i.e.,
7.5%) (such lower percentage rate, the “Lower Rate”), then Palomar shall notify
Alma of the existence of any such sublicense and the Lower Rate, and the royalty
percentage rate set forth in Section 4.4 shall be reduced to the Lower Rate for
Net Sales of Licensed Products accruing on or after January 1, 2008 whose
manufacture, use or sale infringe the Anderson Patents in the United States,
which reduction shall become effective as of the date (but not before) that such
Post-Effective Date Excluded Third Party has paid Palomar at least One Hundred
Thousand Dollars (U.S. $100,000) in the aggregate in royalties at the Lower Rate
thereunder on net sales (occurring after the effective date of such sublicense)
of products whose manufacture, use or sale infringe the Anderson Patents in the
United States. Notwithstanding anything in this Agreement to the contrary, any
such royalty reduction shall not apply to amounts (i) already paid or payable to
Palomar hereunder (including those identified in Section 4.2 or Section 4.4),
(ii) payable or already paid pursuant to the royalty rate applicable to Net
Sales of Licensed Products accruing before January 1, 2008, or (iii) payable or
already paid to Palomar under the Settlement Agreement or TDS Agreement.


(b)  

Exceptions. Section 4.6(a) shall not apply to any of the following sublicenses
under the Anderson Patents granted by Palomar:


(i)  

Sublicenses, or rights to sublicenses, that are in effect prior to the Effective
Date;


(ii)  

Sublicenses granted by Palomar to settle any bona fide litigation or arbitration
with any Third Party that is not a Post-Effective Date Excluded Third Party
(such as a Third Party that is an Excluded Third Party as of the Effective
Date);


(iii)  

Sublicenses granted by Palomar to settle for infringement of the Anderson
Patents occurring prior to the effective date of such sublicense, so long as the
applicable royalty rate under such sublicense on net sales (occurring after the
effective date of such sublicense) of products whose manufacture, use or sale
infringe the Anderson Patents in the United States is equal to or greater than
the percentage rate specified under Section 4.4 for Net Sales accruing on or
after January 1, 2008 (i.e., 7.5%);


(iv)  

Sublicenses granted by Palomar for which the consideration owed to Palomar is
more than the payment of royalties on net sales, such as a bona fide license or
sublicense to Palomar by such Third Party under Patents or other intellectual
property rights owned or controlled by such Third Party;


(v)  

Sublicenses granted for other than hair removal;


(vi)  

Sublicenses granted to Palomar Affiliates;


--------------------------------------------------------------------------------

(vii)  

Sublicenses granted in connection with a development and/or commercialization
agreement in which Palomar has more than de minimus development or
commercialization rights or obligations; and


(viii)  

Sublicenses or licenses that apply to more than the Anderson Patents, such as
licenses or sublicenses to other Patents owned or controlled by Palomar or other
intellectual property rights, such as trade secrets, of Palomar.


(c)  

Exceptions to a Patent Challenge. Section 4.6(a) shall not apply under any
circumstances if the royalty rate under Section 4.4 increases as a result of a
Patent Challenge as specified in Section 8.6.


4.7.  

Royalty Disputes.


(a)  

Royalty Dispute and Escrow Account. If Alma shall fail to pay the royalties owed
to Palomar hereunder when due, or if the Parties shall in good faith dispute
whether Alma has an obligation to pay to Palomar royalties for the Sale by Alma
or any Alma Affiliate of any item, or their amount, for whatever reason, the
Parties shall first attempt to resolve such dispute (a “Royalty Dispute”) in
accordance with Section 6. If the Parties are unable to resolve a Royalty
Dispute as provided in Section 6, then within seventy-five (75) days of the
applicable Dispute Notice Date from Section 6.1 for such Royalty Dispute, Alma
shall deposit those royalty amounts that Palomar believes in good faith it is
owed hereunder and that Alma has failed or refuses to pay to Palomar
(collectively, the “Disputed Amounts”) into an escrow account (the “Escrow
Account”). The Escrow Account shall (1) be under the control of an independent
escrow agent that is a U.S. recognized banking or financial institution and that
is reasonably acceptable to Palomar, (2) accrue interest on all deposited
Disputed Amounts at a commercially reasonable rate, and (3) require that such
escrow agent distribute all deposited Disputed Amounts (plus interest and minus
fees for the Escrow Account) at the mutual direction of the Parties or as
provided by a court or other decision-maker agreed to by the Parties. In
addition, all fees charged by such escrow agent for the Escrow Account
(the “Escrow Fees”) shall be paid from the deposited Disputed Amounts, subject
to recovery as provided in Section 4.7(b). All subsequent disputed or unpaid
royalties related to an unresolved Royalty Dispute shall be deposited by Alma as
additional deposited Disputed Amounts in the applicable Escrow Account for such
Royalty Dispute when the payment would be due hereunder for those royalties. It
is understood and agreed that a new Escrow Account shall be established for a
Royalty Dispute that is unrelated to any then unresolved Royalty Disputes. This
Section 4.7 shall be in addition and without prejudice to any Party’s other
rights or remedies hereunder.


(b)  

Costs. In the event that Alma has deposited, or is obligated to deposit, any
amounts in an Escrow Account as provided in Section 4.7(a) for a Royalty
Dispute, then in the event that any suit or action is instituted by either Party
to resolve such Royalty Dispute, the prevailing Party in such suit or action
with respect to the issue(s) giving rise to such Royalty Dispute shall be
entitled to recover from the losing Party all reasonable out-of-pocket fees,
costs and expenses (including those of attorneys, professionals and accountants
and all those arising from appeals and investigations) incurred by the
prevailing Party in connection with such Royalty Dispute on or after the
applicable Dispute Notice Date, as well as all applicable Escrow Fees
(collectively, “Expenses”). In the event that one Party prevails on some issues,
and the other Party prevails on other issues, involved in such Royalty Dispute,
then each Party shall be entitled to recover from the other Party an amount
equal to the product calculated by multiplying (1) the sum total of both
Parties’ Expenses for such Royalty Dispute, with (2) such Party’s Winning
Percentage, wherein “Winning Percentage” shall mean the (i) the sum of the
monetary value of the applicable Disputed Amounts for each issue on which a
Party prevailed, divided by (ii) all of the applicable Disputed Amounts.


--------------------------------------------------------------------------------

4.8.  

Annual Reports for Annual Audits. For calendar year 2007 and each calendar year
thereafter as long as royalties are owed to Palomar hereunder, Alma shall
prepare for review by a certified, independent public accountant selected by
Palomar (the “Independent Accountant”) in connection with the Annual Audit (as
defined in Section 4.10(b)) a written annual report (each, an “Annual Report”)
showing, on a country-by-country basis, for all Sales by Alma and Alma
Affiliates: (i) the Net Sales of all Licensed Products for which royalties are
owed under Section 4.4 during such year and a reasonably detailed calculation of
such Net Sales, including separately identifying Sales made by Alma and Alma
Affiliates and including the amount and reasons for any deductions from Actual
Amounts; (ii) the royalties payable in U.S. dollars owed to Palomar for such Net
Sales; (iii) the dates of the first commercial sale of any new Licensed Product
that occurred during the reporting period and Alma’s proposed categorization of
such new Licensed Product; (iv) the exchange rates used in determining the
amount of U.S. dollars; (v) the reclassification of any Alma Product or Alma
Other Product from one category to another or within types of Alma Combination
Products identified in the table above, and a reasonably detailed description
for such reclassification; and (vi) all serial number information regarding
specific examples of Alma Combination Products and Alma Modules for use with
them, including all other information reasonably necessary, to explain any
royalty calculation for Sales of such Products and Modules. Each Annual Report
shall be due to the Independent Accountant on or before February 15 after the
applicable calendar year. If no royalty is due for such year, Alma shall so
report. The receipt or acceptance by the Independent Accountant of any Annual
Report shall not prevent Palomar from subsequently challenging the validity or
accuracy of such Annual Report or royalty payments based thereon as part of an
audit by Palomar pursuant to Section 4.10.


4.9.  

Records. Alma and Alma Affiliates shall keep complete and accurate records for
seven (7) years after the Sale of an Alma Product or Alma Module, including
records of Net Sales of Alma Products and Alma Modules.


4.10.  

Audits.


(a)  

Initial Audit. Beginning within sixty (60) days after the Effective Date, Alma
and Alma Affiliates shall permit the Independent Accountant, which as of the
Effective Date is PriceWaterhouse Coopers LLP, to have access during normal
business hours, at Alma and any Alma Affiliate’s premises, to such of the
records of Alma and Alma Affiliates as may be reasonably necessary to verify the
accuracy of the royalty payments under Section 4.2 and interest thereon
(the “Initial Audit”). In the event that such Independent Accountant concludes
that additional royalties or interest thereon are owed for the period before the
Effective Date, the additional royalty shall be paid within thirty (30) days of
the date Palomar delivers to Alma such Independent Accountant’s written report
so concluding, together with interest calculated in the manner provided above.
The fees and expenses charged by such Independent Accountant for the Initial
Audit shall be paid by Alma.


--------------------------------------------------------------------------------

(b)  

Annual Audit. Beginning within sixty (60) days on or after February 15 in
calendar year 2008 and each calendar year thereafter as long as royalties are
owed to Palomar hereunder, Alma and Alma Affiliates shall permit, and shall
cause any Alma Sublicensees and/or Third Party distributors in the United States
to permit, an Independent Accountant to have access during normal business
hours, at Alma and any Alma Affiliate’s premises or the premises of any such
Alma Sublicensee or Third Party distributor, to such of the records of Alma,
Alma Affiliates, Alma Sublicensees or such Third Party distributors as may be
reasonably necessary to verify the accuracy of the Annual Report and payments
hereunder for the prior calendar year (each, an “Annual Audit”). Alma, Alma
Affiliates, Alma Sublicensees and such Third Party distributors shall only be
subject to an audit one time with respect to each calendar year. The Independent
Accountant shall provide a written report for each such Annual Audit to Palomar
(each, a “Written Report”). In the event that such Independent Accountant
concludes that additional royalties are owed for the applicable calendar year,
the additional royalty shall be paid within thirty (30) days of date the
Independent Accountant delivers to Alma the Written Report so concluding,
together with interest calculated in the manner provided by Section 4.11. If
Palomar accepts the results of such Annual Audit set forth in such Written
Report in writing, unless Alma or any of its Alma Affiliates, Alma Sublicensees
or Third Party distributors commits any action constituting fraud,
misrepresentation or intentional misconduct in connection with such Annual
Audit, such results shall be a final and binding determination of the royalties
owed to Palomar hereunder solely for the one calendar year covered by such
Annual Audit. Acceptance of any such results for any Annual Audit shall not
affect the interpretation or application of the terms of this Agreement with
respect to any other Annual Audit. For the avoidance of doubt, the acceptance of
the results of a prior Annual Audit shall be deemed an acceptance of the
royalties owed for the one calendar year covered by such prior Annual Audit and
shall not prohibit Palomar or an Independent Accountant from auditing the sales
of Alma Combination Products Sold during the calendar year covered by such prior
Annual Audit in connection with calculating royalties properly payable (or
credits properly taken) on Aggregate Net Sales for a calendar year covered by a
subsequent Annual Audit. The fees and expenses charged by such Independent
Accountant for Annual Audits shall be paid by Alma.


(c)  

Confidentiality. The Annual Reports and Written Reports shall be regarded as
Alma’s confidential information and Palomar hereby covenants that it shall not
use or disclose any information included in such reports for any purpose other
than determining whether Alma, Alma Affiliates, Alma Sublicensees and such Third
Party distributors have complied with their obligations under, and enforcing the
terms of, this Agreement, provided that Palomar may share such information with
MGH under a confidentiality agreement between Palomar and MGH. Palomar further
agrees that, until such time as such information is no longer confidential
through no fault of Palomar, it shall maintain the Annual Reports and Written
Reports and any information included therein in confidence and treat such
information in a manner at least as restrictive as its manner of treating its
own confidential information of similar nature and in any event not less than
with a reasonable degree of care.


--------------------------------------------------------------------------------

4.11.  

Payments. Royalties accrued by the end of a calendar quarter shall be due and
payable on the forty-fifth (45th) day following the close of each calendar
quarter. The receipt or acceptance by Palomar of any royalty payment shall not
prevent Palomar from subsequently challenging the validity or accuracy of such
payment. Late royalty payments, together with interest thereon accruing under
this Agreement from the date when due, shall be payable immediately upon
discovery. Any credits to be taken by Alma as a result of deductions to the
royalties already paid shall be taken from the next payment due hereunder. All
payments under this Agreement shall be made when due hereunder in U.S. dollars
by transfer to Palomar to the bank account specified below or such other bank
account as Palomar may designate from time to time. Any payments which fall due
on a date which is a legal holiday in the jurisdiction in which the bank account
resides may be made on the next following day which is not a legal holiday in
such jurisdiction. Except with respect to interest on royalties due for Sales of
Licensed Products accruing before the Effective Date, which is governed by
Section 4.2(b), any payments that are not paid on or before the date such
payments are due under this Agreement shall bear interest at a rate equal to the
lesser of one and one-half percent (1.5%) per month or the highest rate
permitted by applicable law, including, notwithstanding the foregoing, interest
on any Initial Under-Payment owed pursuant to Section 4.2(c). Interest payable
shall be calculated on a compound basis with a monthly compounding period from
the date the payment was due until the date payment is received by Palomar.


Bank Name: Banknorth Bank Address: 370 Main Street Worcester, MA 01608 Palomar
Medical Technologies, Inc. Account No. 8241022982 ABA No. 211370545


4.12.  

Taxes and Other Charges. In addition to any other amounts due hereunder, Alma
and Alma Affiliates shall pay all foreign, federal, state, municipal and other
governmental excise, sales, use, property, customs, import, value added, gross
receipts and other taxes, fees, levies and duties of any nature now in force or
enacted in the future that are assessed upon or with respect to the manufacture,
use, offer for sale, sale or importation of the Licensed Products, any royalties
or other payments made or owing hereunder, or otherwise arising in connection
with this Agreement or any transactions contemplated hereby, but excluding
United States taxes based on Palomar’s net income. If Alma is required by law to
make any deduction or withhold from any sum payable to Palomar by Alma
hereunder, then the sum payable by Alma upon which the deduction or withholding
is based shall be increased to the extent necessary to ensure that, after such
deduction or withholding, Palomar receives and retains, free from liability for
such deduction or withholding, a net amount equal to the amount Palomar would
have received and retained in the absence of such required deduction or
withholding.


4.13.  

Mutual Convenience of the Parties. The royalty obligations set forth hereunder
(including the royalties payable on Licensed Products manufactured in more than
one country as provided in Section 4.5(c) and Section 4.7 addressing Royalty
Disputes), have been agreed to by the Parties for the purpose of reflecting and
advancing their mutual convenience, including the ease of calculating and paying
royalties to Palomar. Alma and Alma Affiliates each hereby stipulates to the
fairness and reasonableness of such royalty obligations and covenants not to
allege or assert, or allow any Alma Sublicensees, or allow, cause or encourage
or support any Third Party to allege or assert, that such royalty obligations
are unenforceable or illegal in any way for any reason.


--------------------------------------------------------------------------------

5.

Representations and Warranties with License; Disclaimer; No Consequentials.


5.1  

General. Each of Alma and Palomar represents and warrants to the other as of the
Effective Date that:


(a)  

it is a corporation duly organized, validly existing and in good standing under
the laws of the state or other jurisdiction of its organization, and has full
corporate power and authority to enter into this Agreement;


(b)  

this Agreement has been duly executed and delivered by it and is a binding
obligation of it, enforceable in accordance with its terms, subject, as to
enforcement of remedies, to applicable bankruptcy, insolvency, moratorium,
reorganization and similar laws affecting creditors’ rights generally, and to
general equitable principles; and


(c)  

it is not subject to a petition for relief under any bankruptcy legislation, it
has not made an assignment for the benefit of creditors, it is not subject to
the appointment of a receiver for all or a substantial part of its assets, and
it is not contemplating taking or becoming subject to any of the foregoing.


5.2.  

By Alma. Alma hereby represents and warrants to Palomar as of the Effective Date
that (i) together, Exhibit A and Exhibit B contain a complete and accurate list
of all products and systems, and components, accessories and replacement parts
for use therewith, Sold by Alma or any Alma Affiliates or Alma Sublicensees as
of the Effective Date, whose manufacture, use or sale infringes one or more
Valid Claims of the Anderson Patents and (ii) (a) there are no Alma Affiliates
in existence and (b) Alma Lasers, Inc. is the successor in interest to Orion
Lasers, Inc., and Alma Lasers, Ltd. is the successor in interest to MSQ, Ltd.,
each as a result of a merger between Orion Lasers, Inc. and MSQ, Ltd. (which
resulted in Orion Lasers, Inc. and MSQ, Ltd. ceasing to exist as separate
corporate entities apart from their respective successor entities, Alma Lasers,
Inc. and Alma Lasers, Ltd.).


5.3.  

Disclaimer. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY OF ANY KIND, WHETHER EXPRESS OR IMPLIED, OR ARISING
BY CUSTOM OR TRADE USAGE, WITH RESPECT TO THE LICENSED PRODUCTS, PALOMAR
PRODUCTS, ANDERSON PATENTS, PALOMAR PATENTS, ALMA PATENTS OR ANY OTHER ITEMS OR
RIGHTS PROVIDED HEREUNDER, OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT.
WITHOUT LIMITING THE FOREGOING, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES AND REPRESENTATIONS, WHETHER EXPRESS OR IMPLIED, (i) THAT ANY PRODUCT
OR SYSTEM, OR ITS DEVELOPMENT, MANUFACTURE, MARKETING, SALE, IMPORTATION,
DISPOSITION OR USE, OR ANY OTHER ACTIVITIES CONTEMPLATED BY THIS AGREEMENT,
SHALL BE FREE FROM INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER
RIGHTS OF ANY THIRD PARTY, (ii) AS TO THE QUALITY OR PERFORMANCE OF ANY SUCH
ITEMS, OR (iii) OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR
NONINFRINGEMENT.


--------------------------------------------------------------------------------

5.4.  

No Consequential Damages. OTHER THAN FOR ALMA’S AND ALMA AFFILIATES’
INDEMNIFICATION OBLIGATIONS CONTAINED IN SECTION 7, IN NO EVENT SHALL EITHER
PARTY BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES (INCLUDING DAMAGES FOR LOSS OF BUSINESS, LOSS OF PROFITS OR LOSS OF
USE), WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE), PRODUCT
LIABILITY, OR ANY CAUSE OF ACTION RELATING TO THE LICENSED PRODUCTS, PALOMAR
PRODUCTS, ANDERSON PATENTS, PALOMAR PATENTS, ALMA PATENTS OR ANY OTHER ITEMS OR
RIGHTS PROVIDED HEREUNDER, OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT,
WHETHER OR NOT SUCH PARTY KNOWS OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH
DAMAGE.


6.

Disputes.


6.1.  

Disputes. The Parties recognize that disputes as to certain matters may from
time to time arise that relate to any Party’s rights or obligations hereunder.
It is the objective of the Parties to establish procedures to facilitate the
resolution of disputes arising under this Agreement in an expedited manner by
mutual cooperation. To accomplish this objective, the Parties agree to adhere to
the following procedures if and when a dispute arises under this Agreement: by a
written notice sent by a Party, any such disputes shall be first referred to
executive officers designated by each affected Party (plus Alma if the affected
Party is an Alma Affiliate) (the date of such notice, the “Dispute Notice
Date”). If such executive officers are unable to resolve such a dispute within
thirty (30) days of the Dispute Notice Date, the matter shall be presented to
the chief executive officers of such Parties, or their respective designees
(which designees must be senior executives), for resolution through good faith
discussions. In the event that the chief executive officers or their designees
cannot resolve the dispute within thirty (30) days of being requested by a Party
to resolve a dispute, any such Parties may take such other lawful action as such
Party deems appropriate in its sole discretion, including pursuing litigation
against the others.


6.2.  

Equitable Relief. Notwithstanding the foregoing dispute resolution procedure, in
the event of an actual or threatened breach hereunder, the aggrieved Party may
seek equitable relief (including restraining orders, specific performance or
other injunctive relief) without submitting to such dispute resolution procedure
if there is a reasonable likelihood of the occurrence of irreparable harm during
the period of the dispute resolution procedure.


6.3.  

Tolling. The Parties agree that all applicable statutes of limitation and
time-based defenses (such as estoppel and laches) shall be tolled while the
dispute resolution procedure set forth in Section 6.1 is pending, and the
Parties shall cooperate in taking any and all actions necessary to achieve such
a result.


--------------------------------------------------------------------------------

7.

Indemnification. Alma and Alma Affiliates shall indemnify, pay on demand, defend
and hold Palomar and Palomar Affiliates and their respective directors,
officers, employees and agents harmless from and against any and all claims,
demands, actions, losses, liabilities, damages and expenses (including
reasonable costs and expenses of attorneys, professionals and accountants)
(collectively, “Losses”) that arise out of or are incurred in connection with
the development or manufacture of any Licensed Products or the marketing,
distribution, sale, disposition or use by anyone (including Alma, Alma
Affiliates, Alma Sublicensees and any of their agents, resellers and customers)
of any such Licensed Products or provision by anyone of any related services.
The foregoing shall include, without limitation, indemnification by Alma and
Alma Affiliates against all Losses that arise out of or are incurred in
connection with (i) any representation, warranty or agreement that is made by
Alma or any Alma Affiliates (or any Alma Sublicensees or agents or resellers of
the foregoing) to or with any reseller, customer or other Third Party with
respect to any Licensed Product or related service or that otherwise arises out
of any such transaction, or (ii) any claim that any such Licensed Product or
part thereof is defective (whether in design, materials, workmanship or
otherwise) or that otherwise relates to any attribute, condition or failure of
any such Licensed Product, including any claim of product liability (whether
brought in tort, warranty, strict liability or other form of action) or
negligence. Palomar may participate in the defense of any such Losses. Alma and
Alma Affiliates, in the defense of any such Losses, shall not, except with the
approval of Palomar, consent to entry of any judgment or enter into any
settlement which (1) would result in injunctive or other relief being imposed
against Palomar, or (2) does not include as a term thereof the giving by the
claimant to Palomar an unconditional release from all liability in respect to
such Losses.


8.

Term and Termination.


8.1.  

Term. This Agreement shall become effective as of the Effective Date (subject to
the last sentence of Section 2 of the Settlement Agreement), may be terminated
as set forth in this Section 8, and otherwise shall remain in full force and
effect until the date there are no more Valid Claims contained within the
Anderson Patents (the “Term”).


8.2.  

Effect of Termination. Termination of this Agreement in accordance with this
Section 8, or expiration of this Agreement, shall not affect any rights or
obligations of the Parties, including the payment of amounts due, which have
accrued up to the date of such termination or expiration. Upon any expiration or
termination of this Agreement, all rights and licenses granted to Alma and Alma
Affiliates hereunder shall terminate. Upon termination or expiration of this
Agreement, the provisions of Sections 1, 2.2(a), 2.2(b), 2.2(d), 2.2(f), 2.2(g),
2.4, 3.4(a), 4.2(b), 4.2(c), 4.5(a), 4.5(e), 4.5(g), 4.7 to 4.13, 5.2, 5.3, 5.4,
6, 7, 8.2, 8.6 and 9 shall survive and shall continue in full force and effect
in accordance with their terms. In addition, in the event of termination of this
Agreement, Alma’s contingent obligation in Section 4.3(a) to pay royalties to
Palomar shall survive for Net Sales accrued from the Effective Date until the
effective termination date, even if no royalties have yet come due under such
Section as of such termination date.


8.3.  

Termination for Material Breach. If either Party:


(a)  

materially breaches this Agreement in a manner that cannot be cured; or


--------------------------------------------------------------------------------

(b)  

materially breaches this Agreement in a manner that can be cured and such breach
remains uncured for more than (i) twenty (20) days in the case of nonpayment or
(ii) forty-five (45) days in the event of any other breach, after the receipt by
the breaching Party of notice specifying the breach and requiring its remedy,


then on each such occasion, (i) where Alma or any Alma Affiliate is the
breaching Party, Palomar shall have the right to terminate this Agreement in
full upon written notice to Alma, in addition and without prejudice to any other
rights or remedies Palomar may have, or (ii) where Palomar is the breaching
Party, Alma shall have the right to terminate this Agreement in full upon
written notice to Palomar, in addition and without prejudice to any other rights
or remedies Alma may have. Further, Palomar shall have the right to terminate
this Agreement in full upon written notice to Alma, in addition and without
prejudice to any other rights or remedies Palomar may have, in the event Alma or
any Alma Affiliate materially breaches the TDS Agreement.


8.4.  

Bankruptcy. If Palomar or Alma is subject to a petition for relief under any
bankruptcy legislation, or makes an assignment for the benefit of creditors, or
is subject to the appointment of a receiver for all or a substantial part of
such Party’s assets, and such petition, assignment or appointment is not
dismissed or vacated within sixty (60) days, the other Party, in addition and
without prejudice to any other rights or remedies, shall have the right to
terminate this Agreement in full upon written notice to such affected Party.


8.5.  

Termination for Convenience by Alma. Subject to the terms of this Section 8,
Alma shall have the right to terminate this Agreement in full for convenience
(i) upon at least three (3) months prior written notice to Palomar, which notice
shall set forth the date for such termination, and (ii) upon payment in full of
all amounts due Palomar hereunder through such termination date; provided that,
as of such termination date, there are no (A) good faith disputes subject to the
dispute resolution process set forth in Section 6 involving royalties owed to
Palomar hereunder, and (B) yet unresolved Royalty Disputes.


8.6.  

Patent Challenges.


(a)  

Alma and Alma Affiliates shall not bring, pursue or maintain, allow any Alma
Sublicensee to bring, pursue or maintain, or allow, cause or encourage any Third
Party to bring, pursue or maintain, any claim or other assertion in any court or
other governmental forum of competent jurisdiction (including any patent office,
such as in any European or Japanese opposition proceedings) seeking a judgment
or other decision that any claims of the Anderson Patents are invalid or
unenforceable or not patentable or otherwise not proper (any such claim or other
assertion, a “Patent Challenge”). In the event that any Patent Challenge is
brought, pursued or maintained in contravention of this Section 8.6(a), Alma and
Alma Affiliates each understands and agrees that, in addition and without
prejudice to any of Palomar’s other rights or remedies hereunder, (i) Alma and
Alma Affiliates shall be in material breach of this Agreement, and (ii) Alma and
Alma Affiliates shall reimburse Palomar for all reasonable costs and expenses of
attorneys, professionals and accountants incurred by Palomar and MGH to respond
to and defend any such Patent Challenge. For clarity, compelled testimony in
response to a court order shall not amount to a “Patent Challenge” hereunder,
provided that (1) Alma provides Palomar with advance written notice of such
testimony as early as practicable, and (2) such testimony is limited to the
scope of the order to the extent possible.


--------------------------------------------------------------------------------

(b)  

At any time in Palomar’s sole discretion or in the event that (x) the
enforceability or legitimacy of the prohibition on Patent Challenges contained
in Section 8.6(a) is challenged in any court or other governmental forum by
Alma, any Alma Affiliates or any Third Party (including any governmental
agency), or (y) such prohibition is held to be unenforceable or otherwise not
legal by any court or other governmental agency of competent jurisdiction, then
Palomar may elect by written notice to Alma, in its sole discretion, at any
time, to replace such prohibition in full with the following provision: with
respect to any Patent Challenge, if either (1) it is determined by a court or
other governmental agency of competent jurisdiction, unappealable or unappealed
within the time allowed for appeal, that any of the claims of the Anderson
Patents subject to such Patent Challenge are not held invalid or unenforceable,
or (2) such Patent Challenge is not maintained or diligently pursued after being
brought before any such determination, in addition and without prejudice to any
of Palomar’s other rights or remedies hereunder, (i) from the date such Patent
Challenge is first made and thereafter, the royalty rates payable by Alma under
Section 4.4 shall each increase to ten percent (10.0%), and (ii) Alma and Alma
Affiliates shall reimburse Palomar for all reasonable costs and expenses of
attorneys, professionals and accountants incurred by Palomar and MGH to respond
to and defend such Patent Challenge. All additional royalties owed to Palomar as
a result of such royalty increase shall be due within ten (10) days of the
earlier of the date of such determination or the termination of such Patent
Challenge before such determination.


(c)  

 Alma and Alma Affiliates each acknowledges and agrees that, without limitation,
(i) the Alma Hair Products and Alma Combination Products including one or more
Alma Hair Modules, existing as of the Effective Date, infringe Valid Claim(s) of
the Anderson Patents as of the Effective Date and have infringed Valid Claim(s)
of the Anderson Patents since the first manufacture, use and/or Sale of such
products and (ii) royalties shall be payable to Palomar pursuant to Sections 4.2
and 4.4 on Net Sales of Alma Hair Products and Alma Combination Products for the
manufacture, use and/or Sale of the same in the United States, Japan, Canada,
France, Germany, Spain, Great Britain, Italy, China and Hong Kong commencing
from the first manufacture, use and/or Sale of the same by Alma or Alma
Affiliates. Further, Alma and Alma Affiliates each covenants not to directly or
indirectly (i) bring, pursue, maintain, assert or raise, (ii) allow, cause or
support any Alma Sublicensee to bring, pursue, maintain, assert or raise or
(iii) cause or support any Third Party to bring, pursue, maintain, assert or
raise (in each case including in connection with any action brought by Palomar
to enforce Palomar’s obligation to pay royalties pursuant to Section 4.4), in
each case any claim, counterclaim, defense or other contention or assertion in
any judicial, governmental or other forum seeking a judgment or other decision
that any of the foregoing items do not infringe any such Valid Claim(s). In the
event that any such claim, counterclaim, defense or other contention or
assertion is brought, pursued, maintained, asserted or raised in contravention
of this Section 8.6(c), Alma shall be in material breach of this Agreement.


(d)  

Alma and Alma Affiliates each acknowledges and agrees that all the provisions of
this Section 8.6 are reasonable, valid and necessary for the adequate protection
of Palomar’s interest in and to the Anderson Patents, and that Palomar would not
have granted to Alma and Alma Affiliates the non-exclusive sublicense under the
Anderson Patents provided for in Section 2 without all of the provisions of this
Section 8.6. Palomar shall have the right, at any time in its sole discretion,
to strike this Section 8.6 in part or in full from this Agreement, and Palomar
shall have no liability of any kind whatsoever as a result of the presence or
absence of this Section 8.6. This Section 8.6 shall not be understood or applied
to alter any standing or jurisdictional requirements that may apply to any
Patent Challenge.


--------------------------------------------------------------------------------

9.

General.


9.1.  

Entire Agreement; Counterparts. This Agreement (including the Exhibits and
Appendices) constitutes the entire agreement between the Parties relating to the
subject matter hereof and supersedes and replaces all previous agreements,
practices or courses of dealings between the Parties, whether written or oral,
relating to the subject matter hereof, provided that that certain Rule 408 –
Confidentiality Agreement, dated as of February 14, 2006, between Palomar and
Alma shall terminate as of the Effective Date as to any disclosures occurring
after the Effective Date, but shall remain in full force and effect with respect
to all applicable disclosures occurring and rights and obligations accruing
prior to the Effective Date. This Agreement may be executed in counterparts with
the same force and effect as if each of the signatories had executed the same
instrument.


9.2.  

No Agency or Joint Venture Relationship. Nothing contained herein shall be
deemed to create any association, partnership, joint venture or relationship of
principal, agent, master or servant between the Parties hereto or, in the case
of Palomar, any Palomar Affiliates, or, in the case of Alma, any Alma
Affiliates, or to provide any Party with the right, power or authority to incur
any obligation or make any representations, warranties or guarantees on behalf
of any other Party.


9.3.  

Assignment.


(a)  

Alma shall not, nor shall any Alma Affiliate with respect to its rights and
obligations hereunder, assign this Agreement, in whole or in part, or otherwise
Transfer any of its rights or interests, nor delegate any of its obligations,
hereunder, in any case whether voluntarily, involuntarily, by operation of law
or otherwise, without the prior written consent of Palomar in its sole
discretion, provided that (1) Alma may assign this Agreement as a whole,
effective upon written notice to Palomar, to an Alma Affiliate if such Alma
Affiliate assumes, and has the ability to perform, all of the obligations of
Alma under this Agreement, whereupon upon completion of any such permitted
assignment, such Alma Affiliate shall be treated as “Alma” hereunder for all
purposes, or (2) Alma may assign this Agreement as a whole, and any Alma
Affiliate may assign its rights and obligations hereunder as a whole, effective
upon written notice to Palomar, to Alma’s or such Alma Affiliate’s (as
applicable) surviving or resulting entity in the event of an acquisition of Alma
or such Alma Affiliate (as applicable) or any merger or other combination
involving Alma or such Alma Affiliate (as applicable), provided that none of the
Third Party(ies) involved in any such acquisition, merger or combination
(including any successor entity or acquirer) is an Excluded Third Party. Any
attempt to assign, Transfer or delegate all or any portion of this Agreement in
violation of this Section 9.3 shall be void and constitute a material breach of
this Agreement. Any of the following transactions shall, without limitation, be
deemed an “Assignment” of a Party or any Alma Affiliate for purposes of this
Agreement (and thus subject to the prohibition set forth in the first sentence
of this Section 9.3): (i) a merger, consolidation, business combination,
recapitalization, liquidation, dissolution or similar transaction involving an
entity pursuant to which the stockholders of such entity immediately preceding
such transaction hold less than a majority of the equity interests in the
surviving or resulting entity of such transaction; (ii) any “person” (as such
term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended) becomes a “beneficial owner” (as such term is defined in Rule
13d-3 promulgated under such Act) (other than the applicable entity), directly
or indirectly, of securities of such entity representing fifty percent (50%) or
more of the combined voting power of such entity’s then outstanding securities;
or (iii) a sale or other disposition by an entity of assets or earning power
aggregating a majority of the assets or earning power of such entity or those
assets relating primarily to the subject matter of this Agreement.


--------------------------------------------------------------------------------

(b)  

(1) Palomar may assign this Agreement as a whole, effective upon written notice
to Alma, to a Palomar Affiliate if such Palomar Affiliate assumes, and has the
ability to perform, all of the obligations of Palomar under this Agreement,
whereupon upon completion of any such permitted assignment, such Palomar
Affiliate shall be treated as “Palomar” hereunder for all purposes, or
(2) Palomar may assign this Agreement as a whole, and any Palomar Affiliate may
assign its rights and obligations hereunder as a whole, effective upon written
notice to Alma, to any entity as part of any Assignment provided that such
entity assumes, and has the ability to perform, all of the obligations of
Palomar or such Palomar Affiliate under this Agreement. Any attempt to assign
all or any portion of this Agreement in violation of this Section 9.3(b) shall
be void.


(c)  

This Agreement shall be binding upon, and inure to the benefit of, the legal
representatives, successors and permitted assigns of the Parties (including Alma
Affiliates and Palomar Affiliates). For clarity and without limiting the
generality of this Section 9.3(c), any permitted assignee of Alma or any Alma
Affiliate pursuant to Section 9.3 shall be bound by all of Alma’s or such Alma
Affiliate’s, as applicable, obligations hereunder, including its royalty
obligations under Section 4.4. Except as otherwise expressly provided herein
(including in Sections 3.2(e) and 3.3(d)) and for the potential non-Party
indemnitees identified in Section 7, there shall be no third-party
beneficiaries, either express or implied, to this Agreement.


9.4.  

Severability. Except as otherwise expressly provided herein, if any term,
covenant or condition of this Agreement or the application thereof to any Party
or circumstance shall, to any extent, be held to be invalid or unenforceable
(including the terms of Section 8.6) by a court of competent jurisdiction, then
(i) the remainder of this Agreement, or the application of such term, covenant
or condition to Parties or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby and each term, covenant
or condition of this Agreement shall be valid and be enforced to the fullest
extent permitted by law, and (ii) the Parties hereto covenant and agree to
renegotiate any such invalid or unenforceable term, covenant or application
thereof in good faith in order to provide a reasonably acceptable alternative to
the term, covenant or condition of this Agreement or the application thereof
that is invalid or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.


9.5.  

Publicity and Disclosure of Terms of this Agreement. The Parties agree that the
initial public announcements of the execution of this Agreement shall be in the
forms of press releases to be agreed upon by the Parties on or before the
Effective Date and attached to the Settlement Agreement. The Parties also agree
that Palomar will file a copy of this Agreement with the United States
Securities and Exchange Commission and other similar or comparable governmental
bodies, authorities or agencies, if necessary.


--------------------------------------------------------------------------------

9.6.  

Waivers; Amendments; Supplements. Except as expressly provided herein, no waiver
by any Party of a breach of any covenant or condition of this Agreement by any
other Party shall be construed to be a waiver of any succeeding breach of the
same or any other covenant or condition. Except as otherwise expressly provided
herein, this Agreement or any hereunder may not be changed or amended except by
a writing expressly referring to this Agreement signed by both Parties.


9.7.  

 Jurisdiction. Subject to and without limiting Section 4.7, the Parties hereby
irrevocably consent to the exclusive jurisdiction and venue of any state or
federal court sitting in the Commonwealth of Massachusetts, over any action or
proceeding arising out of or relating to this Agreement or any agreement or
document delivered in connection herewith or therewith, and agree that all
claims in respect of such action or proceeding may be heard and determined in
such state or federal court. Each of the Parties consents to the jurisdiction of
such court or courts and agrees that the service upon it of a summons and
complaint by ordinary mail shall be sufficient for such court or courts to
exercise personal jurisdiction over the Parties. The Parties waive any objection
to any action or proceeding in any state or federal court sitting in the
Commonwealth of Massachusetts, on the basis of forum non-convenes, lack of
personal jurisdiction or otherwise. Notwithstanding the foregoing, if any action
or proceeding may not be brought in any such court because all such courts lack
subject matter jurisdiction, the Parties may bring such action or proceeding in
a court of appropriate jurisdiction.


9.8.  

Governing Law. This Agreement shall be governed by, and construed and enforced
in accordance with, the substantive laws of the Commonwealth of Massachusetts,
without regard to its principles of conflicts of laws; provided that any dispute
relating to the scope, validity, enforceability, infringement, patentability or
misuse of any Patent shall be governed by, and construed and enforced in
accordance with, the substantive laws of the jurisdiction in which such Patent
originates, except to the extent such dispute is within the scope of
Section 8.6, in which case the provisions of Section 8.6 shall govern such
dispute.


9.9.  

Certain Expenses. Except as otherwise expressly provided herein, each of the
Parties hereto shall bear its own costs and expenses arising out of the
negotiation, execution and performance of this Agreement.


9.10.  

Cumulative Remedies. Except as otherwise expressly provided herein, no remedy
granted to any Party herein shall be exclusive of any other remedy, and each
remedy shall be cumulative with every other remedy herein or now or hereafter
existing at law, in equity or otherwise.


9.11.  

Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.


--------------------------------------------------------------------------------

9.12.  

Parties Advised by Counsel. This Agreement has been negotiated between unrelated
Parties who are sophisticated and knowledgeable in the matters contained in this
Agreement and who have acted in their own self interest. In addition, each Party
has had the opportunity to seek advice of legal counsel. This Agreement shall
not be interpreted or construed against any Party to this Agreement because that
Party or any attorney or representative for that Party drafted or participated
in the drafting of this Agreement.


9.13.  

Compliance. The Parties shall comply with all federal, state and local laws
(including regulations, orders and ordinances) now or hereafter enacted, of any
jurisdiction in which performance occurs or may occur hereunder. Without
limitation, each Party hereby acknowledges that the rights and obligations of
this Agreement are subject to the laws and regulations of the United States
relating to the export of products and technical information, and it shall
comply with all such laws and regulations. Except as otherwise expressly
provided herein, each Party shall be solely responsible for its violations of
any of the foregoing.


9.14.  

Notices. All notices, demands, requests, approvals, consents or other
communications to be given or delivered under this Agreement shall be in writing
and shall be deemed to have been given: (i) when delivered in person or by
courier or confirmed facsimile; (ii) upon confirmation of receipt when sent by
certified mail, return receipt requested; or (iii) upon receipt when sent by
reputable private international courier with established tracking capability
(such as DHL, FedEx, or UPS), postage pre-paid, and addressed as set forth as
the case may be, to the noticed Party at the address set forth below, or such
other address as a Party may specify by written notice to the other.


Notices shall be sent to Palomar at: Palomar Medical Technologies 82 Cambridge
Street Burlington, MA 01803 Attention: CEO Facsimile: (781) 993-2377


with a required copy to: Palomar Medical Technologies 82 Cambridge Street
Burlington, MA 01803 Attention: General Counsel Facsimile: (781) 993-2377


and a further required copy to: Goodwin Procter LLP Exchange Place 53 State
Street Boston, MA 02109 Attention: Kingsley L. Taft, Esq. Facsimile: (617)
523-1231


--------------------------------------------------------------------------------

and to Alma at: Alma Lasers, Inc. 485 Half Day Road #100 Buffalo Grove, IL 60089
Attention: CEO Facsimile: 224-377-2050


9.15.  

    Captions, Section Headings. As used in this Agreement, “including” means
“including but not limited to”, and “herein”, “hereof” and “hereunder” refer to
this Agreement as a whole. The Section headings used herein are for reference
and convenience only, and shall not enter into the interpretation of this
Agreement. Unless otherwise expressly provided herein, any reference to a number
of “days” hereunder shall refer to calendar days. References to Sections include
subsections, which are part of the related Section (e.g., a section numbered
“Section 2.2” would be part of “Section 2", and references to “Section 2” would
also refer to material contained in the section described as “Section 2.2”).


[remainder of this page intentionally left blank]





--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound
hereby, have each caused its duly authorized representative to execute and
deliver this Agreement under seal as of the Effective Date.

PALOMAR MEDICAL TECHNOLOGIES, INC.   By:/s/ Joseph P.
Caruso                                      Name: Joseph P. Caruso     Title:
CEO     Date:


ALMA LASERS, INC.   By:/s/ Howard Kelly                                 
    Name: Howard Kelly     Title: CEO     Date:


ALMA LASERS, LTD.   By:/s/ Howard Kelly                                 
    Name: Howard Kelly     Title: CEO     Date:


--------------------------------------------------------------------------------


EXHIBIT A
LIST OF ALMA COMBINATION PRODUCTS

Harmony System* (or Lovely System*)

Aria System*

* The system includes a base unit and associated handpieces and accessories.


NARRATIVE REGARDING DEFINITION OF ALMA COMBINATION PRODUCTS

        By way of example, and without limitation, if an Alma Other Product
includes an energy source module that is not an Alma Hair Module, and Alma or
one or more Alma Affiliates or Alma Sublicensees begins at some time to market
such energy source module for hair removal, such energy source module shall be
deemed an Alma Hair Module and all Sales of such Alma product (previously deemed
Alma Other Product) shall thereafter be treated as Sales of Alma Hair Products
or Alma Combination Products hereunder.

        For clarity and without limitation, a product that was one type of
product, e.g., an Alma Other Product, may become another type of product, e.g.,
an Alma Combination Product, for the reasons described above and in Section 4.4
(e.g., marketing of an energy source module for hair removal). However, product
type is determined at the time of Sale. Thus, once a specific example of an Alma
product with a unique serial number is Sold, its product type is determined.
That is, for example and without limitation, at the time of Sale, if an Alma
product is determined to be an Alma Other Product (i.e., it is not capable of
containing or using an Alma Hair Module), when a specific Alma Other Product
with a unique serial number is Sold it shall remain an Alma Other Product
hereunder even if such system is later modified to allow an Alma Hair Module to
be Sold for use with such specific Alma Other Product, with such Sale of an Alma
Hair Module being subject to Section 4.4(a)(ii). Thereafter, however, such Alma
product shall be an Alma Combination Product and future Sales of such product,
that would previously have been categorized as Alma Other Products upon their
Sale, because they are now capable of using an Alma Hair Module, shall be
treated upon Sale as Alma Combination Products hereunder.

        Similarly, if an Alma product is determined to be an Alma Hair Product
(i.e., it is not capable of containing or using an Alma Other Module, e.g., the
Soprano System), when a specific Alma Hair Product with a unique serial number
is Sold it shall remain an Alma Hair Product hereunder even if such system is
later modified to allow an Alma Other Module to be Sold for use with such
specific Alma Hair Product. Thereafter, however, such Alma product (e.g.,
modified Soprano System) shall be an Alma Combination Product and future Sales
of such product, that would previously have been categorized as Alma Hair
Products upon their Sale, because they now may use an Alma Other Module, shall
be treated upon Sale as Alma Combination Products hereunder.

        As of and prior to the Effective Date, the Sonata System, the Soprano
System and the Soprano XL System are Alma Hair Products because they are capable
of using only an Alma Hair Module and are not capable of using an Alma Other
Module. As of the Effective Date, the Harmony System and Aria System are each an
Alma Combination Product because each is capable of using both at least one Alma
Other Module and at least one Alma Hair Module. If Alma markets to its customers
that they can “upgrade” the systems they buy to include additional features but
means that the customer returns one system (e.g., the Sonata System, the Soprano
System or the Soprano XL System) and purchases a new system (e.g., the Harmony
System or the Aria System), then the purchase of the new system is a new sale
for purposes of calculating royalties, such that royalties are paid both on the
sale of the first system and the sale of the new system. Though Alma may market
this as an “upgrade”, it does not change the categorization of the Soprano,
Soprano XL, Sonata, Harmony or Aria systems. The Soprano, Soprano XL and Sonata
Systems remain Alma Hair Products because as of the date of Sale they were not
capable of using an Alma Other Module.

--------------------------------------------------------------------------------


EXHIBIT B
ALMA HAIR PRODUCTS

Sonata System* (or Mythos 500TM Hair Removal Diode Laser*)Soprano
System*

Soprano XL System*

* The system includes a base unit and associated handpieces and accessories.

        For clarity and without limitation, in addition to using optical
radiation to remove hair, an Alma Hair Product may further use optical radiation
for treatment of skin (including treatment of vascular and pigmented lesions,
acne, wrinkles, scars and tattoos, and for other dermatological applications),
and other treatment or cosmetic purpose(s).







--------------------------------------------------------------------------------


EXHIBIT C
ANDERSON PATENTS

Issued Patents   U.S. Patent Nos. 5,595,568 & 5,735,844   European Patent Nos.
EP 0 806 913 B1; EP 1 230 900 B1 & EP 1 219 258 B1 (all validated in France,
Germany, Great Britain, Italy, and Spain)   Chinese Patent No. ZL96191751.2  
Japanese Patent No. 3,819,025   Canadian Patent No. 2,210,720   Hong Kong Patent
No. 1048754


Pending Applications   Canada: Appl. No. 2,550,682   Europe: Appl. No.
EP040077257 (Div of EP Appl. No. 02 07 6295.1)   Japan: Appl. No. 2005-311144
(Div of JP 3,819,025)  


All Patent equivalents of each of the foregoing in other jurisdictions.

--------------------------------------------------------------------------------


EXHIBIT D
ROYALTY CALCULATION FLOW CHARTS

[img001.jpg]

Alma
Other
Product?

No Royalty

YES

Alma
Hair Product?

royalty1 on
100% of Net Sales

Any
Alma
Hair Modules?

NO

No Royalty

One or more
Alma Other
Modules

Only One
Alma
Hair Module?

royalty1 on
100% of Net Sales

royalty1 on
50% of Net Sales

YES

YES

YES

NO

YES

NO

NO

Original Sale of Alma Product

Section 4

Alma Combination

Product

2 or more Alma

Hair Modules:

royalty1 on
70% of Net Sales

NO

LIBC/2903855.2

And so on …

Footnotes

1 The royalty rate shall equal 9.5% of Net Sales accruing before the Effective
Date, 8.5% of Net Sales accruing on or after the Effective Date and before

January 1, 2008 and 7.5% of Net Sales accruing on or after January 1, 2008.

 

[img002.jpg]

After Original Sale of Alma
Combination Product (Section 4.4(c))

Only one
Alma
Hair Module?

No Royalty

YES

One or more
Alma Other
Modules3

2 or more
Alma
Hair Modules?

royalty2 on
100% of Aggregate Net Sales

royalty2 on
50% of Aggregate Net Sales

royalty2 on
70% of Aggregate Net Sales

YES

NO

NO

YES

YES

NO

Later sale of
Alma Hair Module

or Alma Other Module

?

NO

After Original Sale of Alma Hair
Product (Section 4.4(a))

Later sale of

Alma
Other Module

No Royalty owed for

Alma Other Module

and no refund for royalties

already paid

YES

NO

Later sale of
additional Alma
Hair Modules?

NO

royalty2 on 100% of Net Sales of
Alma Hair Module only

YES

After Original Sale of Alma Other Product (Section
4.4(b))


Market existing
energy source module
for hair
removal?

Later
modify & sell
Alma Hair Module
for Use
therewith?

No Royalty

No Royalty

royalty2 on 100% of Net Sales of
Alma Hair Module only

NO

NO

YES

YES

And so on …

Footnotes (continued)

2 The royalty rate shall equal 9.5% of Net Sales

or Aggregate Net Sales, as applicable, accruing

before the Effective Date, equal 8.5% of Net Sales

or Aggregate Net Sales, as applicable, accruing

on or after the Effective Date and before

January 1, 2008 and 7.5% of Net Sales or

Aggregate Net Sales, as applicable, accruing

on or after January 1, 2008.

3 For this flow-chart, the number of Alma Modules

shall be determined by taking into account

all of the Alma Modules associated with the

applicable Alma Combination Product (including

the Alma Module that constitutes the later sale),

per Section 4.4(c)(iii).

--------------------------------------------------------------------------------


EXHIBIT E
ROYALTY PAYMENTS OWED ON ALMA COMBINATION PRODUCTS

        The examples set forth in this Exhibit are for clarification purposes
only and are not intended to be limiting in any way.

        Example One (based on activities occurring after the Effective Date but
before January 1, 2008):

        After the Effective Date, Alma Sells an Alma Combination Product
(“Product One”), e.g., a Harmony System, without an Alma Hair Module and with
only an Alma Other Module, e.g., a Long-Pulsed Nd:YAG Treatment Head (1064nm).
The Net Sales attributable to such Sale is $100. No royalty is owed Palomar on
such Sale.

        Alma then Sells an Alma Hair Module, e.g., an AFT Treatment Head for
Hair Removal (650-950nm), for use with Product One, with Net Sales attributable
to the Sale of such Alma Hair Module of $40. The Aggregate Net Sales for Product
One, with the Alma Other Module and the Alma Hair Module, is $140. Alma owes
Palomar royalties of $5.95 ($140 x 50% x 8.5%).

        Alma then Sells a second Alma Hair Module for use with Product One, with
Net Sales attributable to the Sale of such Alma Hair Module of $32. The
Aggregate Net Sales for Product One, with the Alma Other Module and the two Alma
Hair Modules, is $172. Alma has paid Palomar the previous royalty of $5.95. The
total amount of royalty now owed is $10.23 ($172 x 70% x 8.5%), so Alma owes
Palomar royalties of $4.28 ($10.23 — $5.95).

        Alma then Sells a second Alma Other Module, e.g., Pulsed UVB Treatment
Head, for use with Product One, with Net Sales attributable to the Sale of such
Alma Other Module of $28. The Aggregate Net Sales for Product One, with the two
Alma Other Modules and the two Alma Hair Modules, is $200. Alma has paid Palomar
the previous royalty of $10.23. The total amount of royalty now owed is $11.90
($200 x 70% x 8.5%), so Alma owes Palomar royalties of $1.67 ($11.90 — $10.23).

        Example Two (based on activities occurring after the Effective Date but
before January 1, 2008):

        After the Effective Date, Alma Sells an Alma Combination Product
(“Product Two”), e.g., a Harmony System, with only an Alma Hair Module. The Net
Sales attributable to such Sale is $160. Alma owes Palomar royalties of $13.60
($160 x 100% x 8.5%).

        Alma then Sells an Alma Other Module, e.g., Q-Switched Nd:YAG Treatment
Head, for use with Product Two, with Net Sales attributable to the Sale of such
Alma Other Module of $90. The Aggregate Net Sales for Product Two, with the Alma
Hair Module and the Alma Other Module, is $250. Alma has paid Palomar the
previous royalty of $13.60. The total amount of royalty now owed is $10.63 ($250
x 50% x 8.5%), so Alma may take a credit of $2.97 ($13.60 — $10.63) on future
royalty payments owed Palomar.

        Alma then Sells a second Alma Hair Module and a second Alma Other
Module, e.g., Pixel Er:YAG, for use with Product Two, with Net Sales
attributable to both those Sales of Alma Modules of $112. The Aggregate Net
Sales for Product Two, with the four Alma Modules, is $362. Alma has paid
Palomar a total royalty of $10.63, first paying $13.60 and then taking a credit
of $2.97. The total amount of royalty now owed is $21.54 ($362 x 70% x 8.5%), so
Alma owes Palomar royalties of $10.91 ($21.54 — $10.63).

        Example Three (based on activities occurring after the Effective Date
but before January 1, 2008):

        After the Effective Date, Alma Sells an Alma Combination Product
(“Product Three”), e.g., a Harmony System, with an Alma Hair Moduleand an Alma
Other Module, e.g., Er:YAG Treatment Head. The Net Sales attributable to such
Sale is $190. Alma owes Palomar royalties of $8.08 ($190 x 50% x 8.5%).

        Alma then Sells an Alma Other Module, e.g., Near Infrared, for use with
Product Three, with Net Sales attributable to the Sale of such Alma Other Module
of $70. The Aggregate Net Sales for Product Three, with the Alma Hair Module and
the two Alma Other Modules, is $260. Alma has paid Palomar the previous royalty
of $8.08. The total amount of royalty now owed is $11.05 ($260 x 50% x 8.5%), so
Alma owes Palomar royalties of $2.97 ($11.05 — $8.08).

        Alma then Sells a second Alma Hair Module for use with Product Three,
with Net Sales attributable to the Sale of such Alma Hair Module of $75. The
Aggregate Net Sales for Product Three, with the four Alma Modules, is $335. Alma
has paid Palomar the previous royalty of $11.05. The total amount of royalty now
owed is $19.93 ($335 x 70% x 8.5%), so Alma owes Palomar royalties of $8.88
($19.93 — $11.05).

--------------------------------------------------------------------------------


APPENDIX A
GILLETTE AGREEMENT










--------------------------------------------------------------------------------


APPENDIX B
MGH AGREEMENT










--------------------------------------------------------------------------------

LIBC/2903957.6